Exhibit 10.2

SunPower Corporation

INDENTURE

Dated as of February 7, 2007

Wells Fargo Bank, National Association,

as

Trustee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1         DEFINITIONS AND INCORPORATION BY REFERENCE    2

Section 1.1

   Definitions    2

Section 1.2

   Other Definitions    6

Section 1.3

   Incorporation by Reference of Trust Indenture Act    6

Section 1.4

   Rules of Construction    7 ARTICLE 2         THE SECURITIES    7

Section 2.1

   Issuable in Series    7

Section 2.2

   Establishment of Terms of Series of Securities    7

Section 2.3

   Execution and Authentication    10

Section 2.4

   Registrar and Paying Agent    11

Section 2.5

   Paying Agent to Hold Money in Trust    12

Section 2.6

   Securityholder Lists    12

Section 2.7

   Exchange and Registration of Transfer    12

Section 2.8

   Mutilated, Destroyed, Lost and Stolen Securities    13

Section 2.9

   Outstanding Securities    14

Section 2.10

   Treasury Securities    15

Section 2.11

   Temporary Securities    15

Section 2.12

   Cancellation    15

Section 2.13

   Defaulted Interest    15

Section 2.14

   Global Securities    16

Section 2.15

   CUSIP and ISIN Numbers    17 ARTICLE 3         REDEMPTION    17

Section 3.1

   1 Notice to Trustee    17

Section 3.2

   Selection of Securities to be Redeemed    17

Section 3.3

   Notice of Redemption    18

Section 3.4

   Effect of Notice of Redemption    18

Section 3.5

   Deposit of Redemption Price    18

Section 3.6

   Securities Redeemed in Part    18 ARTICLE 4         COVENANTS    19

Section 4.1

   Payment of Principal and Interest    19

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 4.2

   SEC Reports    19

Section 4.3

   Compliance Certificate    19

Section 4.4

   Stay, Extension and Usury Laws    19

Section 4.5

   Corporate Existence    19

Section 4.6

   Maintenance of Office or Agency    20

Section 4.7

   Money For Securities Payments to be Held in Trust    20 ARTICLE 5        
SUCCESSORS    21

Section 5.1

   When Company May Merge, Etc    21

Section 5.2

   Successor Corporation Substituted    22 ARTICLE 6         DEFAULTS AND
REMEDIES    22

Section 6.1

   Events of Default    22

Section 6.2

   Acceleration of Maturity; Rescission and Annulment    23

Section 6.3

   Collection of Indebtedness and Suits for Enforcement by Trustee    24

Section 6.4

   Trustee May File Proofs of Claim    25

Section 6.5

   Trustee May Enforce Claims Without Possession of Securities    26

Section 6.6

   Application of Money Collected    26

Section 6.7

   Limitation on Suits    26

Section 6.8

   Unconditional Right of Holders to Receive Principal and Interest    27

Section 6.9

   Restoration of Rights and Remedies    27

Section 6.10

   Rights and Remedies Cumulative    27

Section 6.11

   Delay or Omission Not Waiver    27

Section 6.12

   Control by Holders    27

Section 6.13

   Waiver of Past Defaults    28

Section 6.14

   Undertaking for Costs    28 ARTICLE 7         TRUSTEE    28

Section 7.1

   Duties of Trustee    28

Section 7.2

   Rights of Trustee    30

Section 7.3

   Individual Rights of Trustee    31

Section 7.4

   Trustee’s Disclaimer    31

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 7.5

   Notice of Defaults    31

Section 7.6

   6 Reports by Trustee to Holders    31

Section 7.7

   Compensation and Indemnity    31

Section 7.8

   Replacement of Trustee    32

Section 7.9

   9 Successor Trustee by Merger, etc    33

Section 7.10

   Eligibility; Disqualification    33

Section 7.11

   Preferential Collection of Claims Against Company    33 ARTICLE 8        
SATISFACTION AND DISCHARGE; DEFEASANCE    34

Section 8.1

   Satisfaction and Discharge of Indenture    34

Section 8.2

   Application of Trust Funds; Indemnification    35

Section 8.3

   Legal Defeasance of Securities of any Series    35

Section 8.4

   Covenant Defeasance    37

Section 8.5

   Repayment to Company    38 ARTICLE 9         AMENDMENTS AND WAIVERS    38

Section 9.1

   Without Consent of Holders    38

Section 9.2

   With Consent of Holders    38

Section 9.3

   Limitations    39

Section 9.4

   Compliance with Trust Indenture Act    40

Section 9.5

   Revocation and Effect of Consents    40

Section 9.6

   Notation on or Exchange of Securities    40

Section 9.7

   Trustee Protected    40 ARTICLE 10        SUBORDINATION OF SECURITIES    40

Section 10.1

   Agreement to Subordinate    40

Section 10.2

   Distribution on Dissolution, Liquidation and Reorganization; Subrogation of
Securities    41

Section 10.3

   No Payment on Securities in Event of Default on Senior Debt    42

Section 10.4

   Payments on Securities Permitted    42

Section 10.5

   Authorization of Securityholders to Trustee to Effect Subordination    43

Section 10.6

   Notices to Trustee    43

Section 10.7

   Trustee as Holder of Senior Debt    44

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 10.8

   Modifications of Terms of Senior Debt    44

Section 10.9

   Reliance on Judicial Order or Certificate of Liquidating Agent    44

Section 10.10

   Satisfaction and Discharge; Defeasance and Covenant Defeasance    44

Section 10.11

   Trustee Has No Fiduciary Duty to Holders of Senior Debt    44

Section 10.12

   Paying Agents Other than the Trustee    45 ARTICLE 11         MEETINGS OF
HOLDERS; ACTION WITHOUT MEETING    45

Section 11.1

   Purposes For Which Meetings May Be Called    45

Section 11.2

   Call, Notice and Place of Meeting    45

Section 11.3

   Persons Entitled to Vote at Meetings    46

Section 11.4

   Quorum; Action    46

Section 11.5

   Attendance at Meetings; Determination of Voting Rights; Conduct and
Adjournment of Meetings    47

Section 11.6

   Counting Votes and Recording Action of Meetings    47 ARTICLE
12        MISCELLANEOUS    48

Section 12.1

   Trust Indenture Act Controls    48

Section 12.2

   Notices    48

Section 12.3

   Communication by Holders with Other Holders    49

Section 12.4

   Certificate and Opinion as to Conditions Precedent    49

Section 12.5

   Statements Required in Certificate or Opinion    49

Section 12.6

   Rules by Trustee and Agents    49

Section 12.7

   Legal Holidays    49

Section 12.8

   No Recourse Against Others    50

Section 12.9

   Counterparts    50

Section 12.10

   Governing Laws    50

Section 12.11

   No Adverse Interpretation of Other Agreements    50

Section 12.12

   Successors    50

Section 12.13

   Severability    50

Section 12.14

   Table of Contents, Headings, Etc    50

Section 12.15

   Securities in a Foreign Currency or in ECU    50

Section 12.16

   Judgment Currency    51

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 12.17

   Acts of Holders    52 ARTICLE 13        SINKING FUNDS    53

Section 13.1

   Applicability of Article    53

Section 13.2

   Satisfaction of Sinking Fund Payments with Securities    53

Section 13.3

   Redemption of Securities for Sinking Fund    54

 

-v-



--------------------------------------------------------------------------------

SUNPOWER CORPORATION

Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated
as of February 7, 2007.

 

§ 310(a)(1)    7.10 (a)(2)    7.10 (a)(3)    Not Applicable (a)(4)    Not
Applicable (a)(5)    7.10 (b)    7.10 § 311(a)    7.11 (b)    7.11 (c)    Not
Applicable § 312(a)    2.6 (b)    12.3 (c)    12.3 § 313(a)    7.6 (b)(1)    7.6
(b)(2)    7.6 (c)(1)    7.6 (d)    7.6 § 314(a)    4.2, 12.5 (b)    Not
Applicable (c)(1)    12.4 (c)(2)    12.4 (c)(3)    Not Applicable (d)    Not
Applicable (e)    12.5 (f)    Not Applicable § 315(a)    7.1 (b)    7.5 (c)   
7.1 (d)    7.1 (e)    6.14 § 316(a)    2.10 (a)(1)(A)    6.12 (a)(1)(B)    6.13
(b)    6.8 § 317(a)(1)    6.3 (a)(2)    6.4 (b)    2.5 § 318(a)    12.1

Note: This reconciliation and tie shall not, for any purpose, be deemed to be
part of the Indenture.



--------------------------------------------------------------------------------

Indenture dated as of February 7, 2007, between SunPower Corporation, a Delaware
corporation (the “Company”), and Wells Fargo Bank, National Association (the
“Trustee”).

Each party agrees as follows for the benefit of the other party and for the
equal and

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.1    Definitions.

“Additional Amounts” means any additional amounts which are required hereby or
by any Security, under circumstances specified herein or therein, to be paid by
the Company in respect of certain taxes imposed on Holders specified therein and
which are owing to such Holders.

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agent” means any Registrar, Paying Agent, co-agent, co-registrar or Service
Agent.

“Authorized Newspaper” means a newspaper in an official language of the country
of publication customarily published at least once a day for at least five days
in each calendar week and of general circulation in the place in connection with
which the term is used. If it shall be impractical in the opinion of the Trustee
to make any publication of any notice required hereby in an Authorized
Newspaper, any publication or other notice in lieu thereof that is made or given
by the Trustee shall constitute a sufficient publication of such notice.

“Board of Directors” means the Board of Directors of the Company or any
committee thereof duly authorized to act in respect of matters relating to this
Indenture.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors or pursuant to authorization by the Board of Directors and to be in
full force and effect on the date of such certification and delivered to the
Trustee.

“Business Day” means, unless otherwise provided by Board Resolution, Officers’
Certificate or supplemental indenture hereto for a particular Series, each day
which is not a Legal Holiday.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

-2-



--------------------------------------------------------------------------------

“Company” means the party named as such above until a successor replaces it and
thereafter means the successor.

“Company Order” means a written order delivered to the Trustee and signed in the
name of the Company by two Officers, one of whom must be the Company’s principal
executive officer, principal financial officer or principal accounting officer.

“Company Request” means a written request signed in the name of the Company by
its Chairman of the Board, a President or a Vice President, and by its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time its corporate trust business shall be principally administered.

“Debt” of any Person as of any date means, without duplication, all indebtedness
of such Person in respect of borrowed money, including all interest, fees and
expenses owed in respect thereto (whether or not the recourse of the lender is
to the whole of the assets of such Person or only to a portion thereof), or
evidenced by bonds, notes, debentures or similar instruments.

“Default” means any event which is, or after notice or passage of time would be,
an Event of Default.

“Depositary” means, with respect to the Securities of any Series issuable or
issued in whole or in part in the form of one or more Global Securities, the
Person designated as Depositary for such Series by the Company, which Depositary
shall be a clearing agency registered under the Exchange Act; and if at any time
there is more than one such Person, “Depositary” as used with respect to the
Securities of any Series shall mean the Depositary with respect to the
Securities of such Series.

“Discount Security” means any Security that provides for an amount less than the
stated principal amount thereof to be due and payable upon declaration of
acceleration of the maturity thereof pursuant to Section 6.2.

“Dollars” means the currency of the United States of America.

“ECU” means the European Currency Unit as determined by the Commission of the
European Union.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Foreign Currency” means any currency or currency unit issued by a government
other than the government of the United States of America.

“Foreign Government Obligations” means with respect to Securities of any Series
that are denominated in a Foreign Currency, (i) direct obligations of the
government that issued or caused to be issued such currency for the payment of
which obligations its full faith and credit is pledged or (ii) obligations of a
Person controlled or supervised by or acting as an agency or instrumentality of
such government the timely payment of which is unconditionally guaranteed as a
full faith and credit obligation by such government, which, in either case under
clauses (i) or (ii), are not callable or redeemable at the option of the issuer
thereof.

 

-3-



--------------------------------------------------------------------------------

“Global Security” or “Global Securities” means a Security or Securities, as the
case may be, in the form established pursuant to Section 2.2 evidencing all or
part of a Series of Securities, issued to the Depositary for such Series or its
nominee, and registered in the name of such Depositary or nominee.

“Holder” or “Securityholder” means a Person in whose name a Security is
registered in the Register or the holder of a Bearer Security.

“Indenture” means this Indenture as originally executed and delivered and as
amended from time to time and shall include the form and terms of particular
Series of Securities established as contemplated hereunder.

“interest” with respect to any Discount Security which by its terms bears
interest only after Maturity, means interest payable after Maturity.

“Maturity,” when used with respect to any Security or installment of principal
thereof, means the date on which the principal of such Security or such
installment of principal becomes due and payable as therein or herein provided,
whether at the Stated Maturity or by declaration of acceleration, call for
redemption, notice of option to elect repayment or otherwise.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Vice-President, the Treasurer, the
Secretary, any Assistant Treasurer or any Assistant Secretary of the Company or
any other duly authorized officer, agent, or attorney-in-fact of the Company
named in an Officer’s Certificate.

“Officers’ Certificate” means a certificate signed by two Officers, one of whom
must be the Company’s principal executive officer, principal financial officer
or principal accounting officer.

“Opinion of Counsel” means a written opinion of legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company or the Trustee.

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) that is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

“principal” of a Security means the principal of the Security plus, when
appropriate, the premium, if any, on, and any Additional Amounts in respect of,
the Security.

 

-4-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Securities” means the debentures, notes or other debt instruments of the
Company of any Series authenticated and delivered under this Indenture.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as in effect from time to time.

“Senior Debt” means the principal of, premium, if any, unpaid interest and all
fees and other amounts payable in connection with the following, whether
outstanding on the date hereof or thereafter created, incurred, assumed or
guaranteed, on (x) the Debt of the Company, for money borrowed other than
(a) any Debt of the Company which when incurred and without respect to any
election under Section 1111(b) of the Federal Bankruptcy Code, was without
recourse to the Company, (b) any Debt of the Company to any of its Subsidiaries,
(c) Debt to any employee of the Company, (d) any liability for taxes and
(e) Trade Payables, unless the instrument creating or evidencing the same or
pursuant to which the same is outstanding provides that such Debt is not senior
or prior in right of payment to the Securities, (y) all obligations of the
Company under interest rate, currency and commodity swaps, caps, floors,
collars, hedge arrangements, forward contracts or similar agreements or
arrangements and (z) renewals, extensions, modifications and refundings of any
such Debt. This definition may be modified or superseded by a supplemental
indenture.

“Series” or “Series of Securities” means each series of debentures, notes or
other debt instruments of the Company created pursuant to Sections 2.1 and 2.2
hereof.

“Significant Subsidiary” means any direct or indirect Subsidiary of the Company
that would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such regulation
is in effect on the date hereof.

“Stated Maturity” when used with respect to any Security or any installment of
principal thereof or interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
principal or interest is due and payable (without regard for any provisions for
acceleration, redemption prepayment or otherwise).

“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or other interests (including partnership interests) entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by (i) such Person, (ii) such Person and one or more
Subsidiaries of such Person, or (iii) one or more Subsidiaries of such Person.

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code §§ 77aaa-77bbbb) as in
effect on the date of this Indenture; provided, however, that in the event the
Trust Indenture Act of 1939 is amended after such date, “TIA” means, to the
extent required by any such amendment, the Trust Indenture Act of 1939 as so
amended.

 

-5-



--------------------------------------------------------------------------------

“Trade Payables” means accounts payable or any other Debt or monetary
obligations to trade creditors created or assumed by the Company or any
Subsidiary of the Company in the ordinary course of business in connection with
the receipt of materials or services.

“Trust Officer” means any officer within the Corporate Trust Office of the
Trustee with direct responsibility for the administration of this Indenture.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder, and if at any time there is
more than one such Person, “Trustee” as used with respect to the Securities of
any Series shall mean the Trustee with respect to Securities of that Series.

“U.S. Government Obligations” means direct obligations (or certificates
representing an ownership interest in such obligations) of the United States of
America (including any agency or instrumentality thereof) for the payment of
which the full faith and credit of the United States of America is pledged and
which are not callable or redeemable at the issuer’s option.

Section 1.2    Other Definitions.

 

TERM

   DEFINED IN
SECTION     

“Bankruptcy Law”

   6.1   

“Custodian”

   6.1   

“Event of Default”

   6.1   

“Journal”

   12.15   

“Judgment Currency”

   12.16   

“Legal Holiday”

   12.7   

“mandatory sinking fund payment”

   13.1   

“Market Exchange Rate”

   12.15   

“New York Banking Day”

   12.16   

“optional sinking fund payment”

   13.1   

“Paying Agent”

   2.4   

“Register”

   2.4   

“Registrar”

   2.4   

“Required Currency”

   12.16   

“Service Agent”

   2.4   

“successor person”

   5.1   

Section 1.3    Incorporation by Reference of Trust Indenture Act. Whenever this
Indenture refers to a provision of the TIA, the provision is incorporated by
reference in and made a part of this Indenture. The following TIA terms used in
this Indenture have the following meanings:

“Commission” means the SEC.

 

-6-



--------------------------------------------------------------------------------

“indenture securities” means the Securities.

“indenture security holder” means a Securityholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor” on the indenture securities means the Company and any successor
obligor upon the Securities.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA and not
otherwise defined herein are used herein as so defined.

Section 1.4    Rules of Construction. Unless the context otherwise requires:

(a)      a term has the meaning assigned to it;

(b)      an accounting term not otherwise defined has the meaning assigned to it
in accordance with generally accepted accounting principles;

(c)      references to “generally accepted accounting principles” shall mean
generally accepted accounting principles in effect as of the time when and for
the period as to which such accounting principles are to be applied;

(d)      “or” is not exclusive; and

(e)      words in the singular include the plural, and in the plural include the
singular.

ARTICLE 2

THE SECURITIES

Section 2.1    Issuable in Series. The aggregate principal amount of Securities
that may be authenticated and delivered under this Indenture is unlimited. The
Securities may be issued in one or more Series. All Securities of a Series shall
be identical except as may be set forth in a Board Resolution, a supplemental
indenture or an Officers’ Certificate detailing the adoption of the terms
thereof pursuant to the authority granted under a Board Resolution. In the case
of Securities of a Series to be issued from time to time, the Board Resolution,
Officers’ Certificate or supplemental indenture may provide for the method by
which specified terms (such as interest rate, maturity date, record date or date
from which interest shall accrue) are to be determined. Securities may differ
between Series in respect of any matters, provided that all Securities in a
particular Series shall be equally and ratably entitled to the benefits of the
Indenture.

Section 2.2    Establishment of Terms of Series of Securities. At or prior to
the issuance of any Securities within a Series, the following shall be
established (as to the Series

 

-7-



--------------------------------------------------------------------------------

generally, in the case of Subsection 2.2(a) and either as to such Securities
within the Series or as to the Series generally in the case of Subsections
2.2(b) through 2.2(v)) by a Board Resolution, a supplemental indenture or an
Officers’ Certificate pursuant to authority granted under a Board Resolution:

(a)      the title of the Series (which shall distinguish the Securities of that
particular Series from the Securities of any other Series);

(b)      the price or prices (expressed as a percentage of the principal amount
thereof) at which the Securities of the Series will be issued;

(c)      any limit upon the aggregate principal amount of the Securities of the
Series which may be authenticated and delivered under this Indenture (except for
Securities authenticated and delivered upon registration of transfer of, or in
exchange for, or in lieu of, other Securities of the Series pursuant to
Section 2.7, 2.8, 2.11, 3.6 or 9.6);

(d)      the date or dates on which the principal of the Securities of the
Series is payable and the right, if any, to extend the Maturity of the
Securities of the Series and the duration of such extension;

(e)      the rate or rates (which may be fixed or variable) per annum or, if
applicable, the method used to determine such rate or rates (including, but not
limited to, any commodity, commodity index, stock exchange index or financial
index) at which the Securities of the Series shall bear interest, if any, and
the right if any, to extend the interest payment periods and the duration of
such extension; the date or dates from which such interest, if any, shall
accrue; the date or dates on which such interest, if any, shall commence and be
payable and any regular record date for the interest payable on any interest
payment date;

(f)      the place or places where the principal of and interest, if any, on the
Securities of the Series shall be payable, or the method of such payment, if by
wire transfer, mail or other means and the place or places at which
registration, transfer or exchange of the Securities of the Series may be
affected;

(g)      if applicable, the period or periods within which, or the date or dates
on which, the price or prices at which and the terms and conditions upon which
the Securities of the Series may be redeemed, in whole or in part, at the option
of the Company;

(h)      the obligation, if any, of the Company to redeem or purchase the
Securities of the Series pursuant to any sinking fund or analogous provisions or
at the option of a Holder thereof and the period or periods within which, or the
date or dates on which, the price or prices at which and the terms and
conditions upon which Securities of the Series shall be redeemed or purchased,
in whole or in part, pursuant to such obligation;

(i)      the dates, if any, on which and the price or prices at which the
Securities of the Series will be repurchased by the Company at the option of the
Holders thereof and other detailed terms and provisions of such repurchase
obligations;

(j)      if other than denominations of $1,000 and any integral multiple
thereof, the denominations in which the Securities of the Series shall be
issuable;

 

-8-



--------------------------------------------------------------------------------

(k)      the forms of the Securities of the Series (and whether the Securities
will be issuable as Global Securities);

(l)      if other than the principal amount thereof, the portion of the
principal amount of the Securities of the Series that shall be payable upon
declaration of acceleration of the maturity thereof pursuant to Section 6.2;

(m)      the currency of denomination of the Securities of the Series, which may
be Dollars or any Foreign Currency, including, but not limited to, the ECU, and
if such currency of denomination is a composite currency other than the ECU, the
agency or organization, if any, responsible for overseeing such composite
currency;

(n)      the designation of the currency, currencies or currency units in which
payment of the principal of and interest, if any, on the Securities of the
Series will be made;

(o)      if payments of principal of or interest, if any, on the Securities of
the Series are to be made in one or more currencies or currency units other than
that or those in which such Securities are denominated, the manner in which the
exchange rate with respect to such payments will be determined;

(p)      the manner in which the amounts of payment of principal of or interest,
if any, on the Securities of the Series will be determined, if such amounts may
be determined by reference to an index based on a currency or currencies or by
reference to a commodity, commodity index, stock exchange index or financial
index;

(q)      the provisions, if any, relating to any security provided for the
Securities of the Series;

(r)      any addition to or change in the Events of Default which applies to any
Securities of the Series and any change in the right of the Trustee or the
requisite Holders of such Securities to declare the principal amount thereof due
and payable pursuant to Section 6.2;

(s)      any addition to or change in the covenants set forth in Articles IV or
V which applies to Securities of the Series;

(t)      the terms, if any, pursuant to which if the Securities of the Series
are to be convertible into or exchangeable for the class A common stock of the
Company, par value $0.001 per share, or Preferred Stock of the Company or other
securities, including, without limitation, securities of another Person held by
the Company or its Affiliates;

(u)      whether the Securities of such Series are subject to subordination and
the terms of such subordination;

(v)      any other terms of the Securities of the Series (which may modify or
delete any provision of this Indenture insofar as it applies to such Series);
and

 

-9-



--------------------------------------------------------------------------------

(w)      any depositories, interest rate calculation agents, exchange rate
calculation agents or other agents with respect to Securities of such Series if
other than those appointed herein.

All Securities of any one Series need not be issued at the same time and may be
issued from time to time, consistent with the terms of this Indenture, if so
provided by or pursuant to the Board Resolution, supplemental indenture or
Officers’ Certificate referred to above, and the authorized principal amount of
any Series may not be increased to provide for issuances of additional
Securities of such Series, unless otherwise provided in such Board Resolution,
supplemental indenture or Officers’ Certificate.

Section 2.3    Execution and Authentication. One or more Officers shall sign the
Securities for the Company by manual or facsimile signature.

If an Officer whose signature is on a Security no longer holds that office at
the time the Security is authenticated, the Security shall be valid so long as
such individual was an Officer at the time of execution of the Security.

A Security shall not be valid until authenticated by the manual signature of the
Trustee or an authenticating agent. The signature shall be conclusive evidence
that the Security has been authenticated under this Indenture.

The Trustee shall at any time, and from time to time, authenticate Securities
for original issue in the principal amount provided in the Board Resolution,
supplemental indenture hereto or Officers’ Certificate, upon receipt by the
Trustee of a Company Order. Such Company Order may authorize authentication and
delivery pursuant to oral or electronic instructions from the Company or its
duly authorized agent or agents, which oral instructions shall be promptly
confirmed electronically or in writing. Each Security shall be dated the date of
its authentication unless otherwise provided by a Board Resolution, a
supplemental indenture hereto or an Officers’ Certificate.

The aggregate principal amount of Securities of any Series outstanding at any
time may not exceed any limit upon the maximum principal amount for such Series
set forth in the Board Resolution, supplemental indenture hereto or Officers’
Certificate delivered pursuant to Section 2.2, except as provided in
Section 2.8.

Prior to the issuance of Securities of any Series, the Trustee shall have
received and (subject to Section 7.2) shall be fully protected in relying on:
(a) the Board Resolution, supplemental indenture hereto or Officers’ Certificate
establishing the form of the Securities of that Series or of Securities within
that Series and the terms of the Securities of that Series or of Securities
within that Series, (b) an Officers’ Certificate complying with Section 12.4,
and (c) an Opinion of Counsel complying with Section 12.4.

The Trustee shall have the right to decline to authenticate and deliver any
Securities of such Series: (a) if the Trustee, being advised by counsel,
determines that such action may not lawfully be taken; or (b) if the Trustee in
good faith shall determine that such action would expose the Trustee to personal
liability to Holders of any then outstanding Series of Securities.

 

-10-



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent reasonably acceptable to the
Company to authenticate the Securities. Any such appointment shall be evidenced
by an instrument signed by a Trust Officer, a copy of which shall be furnished
to the Company. Unless limited by the terms of such appointment, an
authenticating agent may authenticate Securities whenever the Trustee may do so.
Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Company or an Affiliate.

Section 2.4    Registrar and Paying Agent. The Company shall maintain, with
respect to each Series of Securities, at the place or places specified with
respect to such Series pursuant to Section 2.2, an office or agency where
Securities of such Series may be presented or surrendered for payment (“Paying
Agent”), where Securities of such Series may be surrendered for registration of
transfer or exchange (“Registrar”) and where notices and demands to or upon the
Company in respect of the Securities of such Series and this Indenture may be
served (“Service Agent”). The Registrar shall keep a register with respect to
each Series of Securities (the “Register”) and to their transfer and exchange.
The Company will give prompt written notice to the Trustee of the name and
address, and any change in the name or address, of each Registrar, Paying Agent
or Service Agent. If at any time the Company shall fail to maintain any such
required Registrar, Paying Agent or Service Agent or shall fail to furnish the
Trustee with the name and address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee, and the Company hereby appoints the Trustee as its agent to receive all
such presentations, surrenders, notices and demands.

The Company may also from time to time designate one or more co-registrars,
additional paying agents or additional service agents and may from time to time
rescind such designations; provided, however, that no such designation or
rescission shall in any manner relieve the Company of its obligations to
maintain a Registrar, Paying Agent and Service Agent in each place so specified
pursuant to Section 2.2 for Securities of any Series for such purposes. The
Company will give prompt written notice to the Trustee of any such designation
or rescission and of any change in the name or address of any such co-registrar,
additional paying agent or additional service agent. The term “Registrar”
includes any co-registrar; the term “Paying Agent” includes any additional
paying agent; and the term “Service Agent” includes any additional service
agent.

The Company hereby appoints the Trustee the initial Registrar, Paying Agent and
Service Agent for each Series unless another Registrar, Paying Agent or Service
Agent, as the case may be, is appointed prior to the time Securities of that
Series are first issued. The Company or any of its domestically organized
Subsidiaries may act as Paying Agent, Registrar or Service Agent.

The rights, privileges, protections, immunities and benefits given to the
Trustee under this Indenture including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each Agent acting hereunder.

The Company shall enter into an appropriate agency agreement with any Registrar,
Paying Agent or Service Agent not a party to this Indenture, which shall
incorporate the terms of the TIA. The agreement shall implement the provisions
of this Indenture that relate to such agent. The Company shall notify the
Trustee of the name and address of any such agent.

 

-11-



--------------------------------------------------------------------------------

The Company may remove any Registrar, Paying Agent or Service for any Series of
Securities upon written notice to such Registrar, Paying Agent or Service Agent
and to the Trustee; provided, however, that no such removal shall become
effective until (a) acceptance of an appointment by a successor as evidenced by
an appropriate agreement entered into by the Company and such successor
Registrar, Paying Agent or Service Agent, as the case may be, and delivered to
the Trustee or (b) notification to the Trustee that the Trustee shall serve as
Registrar or Paying Agent until the appointment of a successor in accordance
with clause (a) above. The Registrar, Paying Agent or Service Agent may resign
at any time upon written notice; provided, however, that the Trustee may resign
as Paying Agent, Registrar or Service Agent only if the Trustee also resigns as
Trustee in accordance with Section 7.8.

Section 2.5    Paying Agent to Hold Money in Trust. Prior to each due date of
the principal and interest on any Series of Securities, the Company shall
deposit with the Paying Agent (or if the Company or a Subsidiary is acting as
Paying Agent, segregate and hold in trust for the benefit of the Persons
entitled thereto) a sum sufficient to pay such principal and interest when so
becoming due. The Company shall require each Paying Agent (other than the
Trustee) to agree in writing that the Paying Agent will hold in trust, for the
benefit of Securityholders of any Series of Securities, or the Trustee, all
money held by the Paying Agent for the payment of principal of or interest on
the Series of Securities, and shall notify the Trustee of any default by the
Company in making any such payment. While any such default continues, the
Trustee may require a Paying Agent to pay all money held by it to the Trustee.
The Company at any time may require a Paying Agent to pay all money held by it
to the Trustee. Upon payment over to the Trustee, the Paying Agent (if other
than the Company or a Subsidiary) shall have no further liability for the money.
If the Company or a Subsidiary acts as Paying Agent, it shall segregate and hold
in a separate trust fund for the benefit of Securityholders of any Series of
Securities all money held by it as Paying Agent.

Section 2.6    Securityholder Lists. The Trustee shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of Securityholders of each Series of Securities and shall
otherwise comply with TIA § 312(a). If the Trustee is not the Registrar, the
Company shall furnish, or cause the Registrar to furnish, to the Trustee at
least five Business Day before each interest payment date and at such other
times as the Trustee may request in writing a list, in such form and as of such
date as the Trustee may reasonably require, of the names and addresses of
Securityholders of each Series of Securities.

Section 2.7    Exchange and Registration of Transfer. The Company shall cause to
be kept at the Corporate Trust Office the Register in which, subject to such
reasonable regulations as it may prescribe, the Company shall provide for the
registration of Securities of a Series and of transfers of Securities of such
Series. The Register shall be in written form or in any form capable of being
converted into written form within a reasonably prompt period of time.

Upon surrender for registration of transfer of any Security of a Series to the
Registrar or any co-registrar, and satisfaction of the requirements for such
transfer set forth in this Section 2.8, the Company shall execute, and the
Trustee shall authenticate and deliver, in the name of the

 

-12-



--------------------------------------------------------------------------------

designated transferee or transferees, one or more new Security of the same
Series of any authorized denominations and of a like aggregate principal amount
and bearing such restrictive legends as may be required by this Indenture.

Securities of a Series may be exchanged for other Securities of the same Series
of any authorized denominations and of a like aggregate principal amount, upon
surrender of the Securities to be exchanged at any such office or agency
maintained by the Company pursuant to Section 4.2. Whenever any Securities of a
Series are so surrendered for exchange, the Company shall execute, and the
Trustee shall authenticate and deliver, the Securities of the same Series that
the Holder making the exchange is entitled to receive bearing registration
numbers not contemporaneously outstanding.

All Securities of a Series issued upon any registration of transfer or exchange
of Securities of the same Series shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Securities of the same Series surrendered upon such
registration of transfer or exchange.

All Securities of a Series presented or surrendered for registration of transfer
or for exchange shall (if so required by the Company or the Registrar) be duly
endorsed, or be accompanied by a written instrument or instruments of transfer
in form satisfactory to the Company, and the Securities of such Series shall be
duly executed by the holder thereof or his attorney duly authorized in writing.

No service charge shall be made to any holder for any registration of, transfer
or exchange of Securities, but the Company or the Trustee may require payment by
the holder of a sum sufficient to cover any tax, assessment or other
governmental charge that may be imposed in connection with any registration of
transfer or exchange of such Securities (other than any such transfer tax or
similar governmental charge payable upon exchanges pursuant to Sections 2.11,
3.6 or 9.6).

Neither the Company nor the Trustee nor any Registrar shall be required to
exchange, issue or register a transfer of (a) Securities of any Series for a
period of fifteen calendar days next preceding date of mailing of a notice of
redemption of Securities of that Series selected for redemption, or
(b) Securities of any Series or portions thereof called for redemption, except
for the unredeemed portion of any Securities of that Series being redeemed in
part.

Section 2.8    Mutilated, Destroyed, Lost and Stolen Securities. If a mutilated
Security is surrendered to the Registrar or if the Securityholder of a Security
claims that the Security has been lost, destroyed or wrongfully taken, the
Company shall issue and the Trustee shall authenticate a replacement Security of
the same Series if the requirements of Section 8-405 of the Uniform Commercial
Code are met, such that the Securityholder (i) satisfies the Company or the
Trustee within a reasonable time after he has notice of such loss, destruction
or wrongful taking and the Registrar does not register a transfer prior to
receiving such notification, (ii) makes such request to the Company or the
Trustee prior to the Security being acquired by a protected purchaser as defined
in Section 8-303 of the Uniform Commercial Code (a “protected purchaser”) and
(iii) satisfies any other reasonable requirements of the Trustee. If required by
the Trustee or the Company, such Securityholder shall furnish an indemnity bond
sufficient in the

 

-13-



--------------------------------------------------------------------------------

judgment of the Trustee to protect the Company, the Trustee, the Paying Agent
and the Registrar from any loss that any of them may suffer if a Security is
replaced. The Company and the Trustee may charge the Securityholder for their
expenses in replacing a Security. In case any Security which has matured or is
about to mature or has been called for redemption, shall become mutilated or be
destroyed, lost or stolen, the Company may, instead of issuing a substitute
Security, pay or authorize the payment of (without surrender thereof except in
the case of a mutilated Security), as the case may be, if the applicant for such
payment or conversion shall furnish to the Company, to the Trustee and, if
applicable, to such authenticating agent such security or indemnity as may be
required by them to save each of them harmless for any loss, liability, cost or
expense caused by or in connection with such substitution, and, in every case of
destruction, loss or theft, the applicant shall also furnish to the Company, the
Trustee and, if applicable, any Paying Agent evidence to their satisfaction of
the destruction, loss or theft of such Securities and of the ownership thereof.

Every replacement Security of any Series issued pursuant to this Section is an
additional obligation of the Company.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

Section 2.9    Outstanding Securities. The Securities outstanding at any time
are all the Securities authenticated by the Trustee except for those canceled by
it, those delivered to it for cancellation, those reductions in the interest on
a Global Security effected by the Trustee in accordance with the provisions
hereof and those described in this Section as not outstanding. A Security does
not cease to be outstanding because the Company or an Affiliate holds the
Security.

If a Security is replaced pursuant to Section 2.8, it ceases to be outstanding
unless the Trustee and the Company receive proof satisfactory to them that the
replaced Security is held by a protected purchaser.

If the Paying Agent (other than the Company, a Subsidiary or an Affiliate of any
thereof) holds on the Maturity of Securities of a Series money sufficient to pay
such Securities (or portions thereof) payable on that date, and the Paying Agent
is not prohibited from paying such money to the Securityholders of such Series
on that date pursuant to the terms of the Indenture, then on and after that date
such Securities of the Series (or portions thereof) cease to be outstanding and
interest on them ceases to accrue.

In determining whether the Holders of the requisite principal amount of
outstanding Securities have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, the principal amount of a Discount Security
that shall be deemed to be outstanding for such purposes shall be the amount of
the principal thereof that would be due and payable as of the date of such
determination upon a declaration of acceleration of the Maturity thereof
pursuant to Section 6.2.

 

-14-



--------------------------------------------------------------------------------

Section 2.10    Treasury Securities. In determining whether the Holders of the
required principal amount of Securities of a Series have concurred in any
direction, waiver or consent, Securities of a Series owned by the Company or an
Affiliate shall be disregarded and deemed not to be outstanding, except that for
the purposes of determining whether the Trustee shall be protected in relying on
any such direction, waiver or consent only Securities of a Series that the
Trustee knows are so owned shall be so disregarded.

Section 2.11    Temporary Securities. Pending the preparation of Securities in
certificated form, the Company may execute and the Trustee or an authenticating
agent appointed by the Trustee shall, upon the Company Order, authenticate and
deliver temporary Securities (printed, lithographed, typewritten, photocopied or
otherwise produced). Temporary Securities shall be issuable in any authorized
denomination, and substantially in the form of the Securities in certificated
form, but with such omissions, insertions and variations as may be appropriate
for temporary Securities, all as may be determined by the Company. Every such
temporary Security shall be executed by the Company and authenticated by the
Trustee or such authenticating agent upon the same conditions and in
substantially the same manner, and with the same effect, as the Securities in
certificated form. Without unreasonable delay, the Company will execute and
deliver to the Trustee or such authenticating agent Securities of the same
Series in certificated form and thereupon any or all temporary Securities may be
surrendered in exchange therefor, at each office or agency maintained by the
Company pursuant to Section 4.7 and the Trustee or such authenticating agent
shall authenticate and make available for delivery in exchange for such
temporary Securities an equal aggregate principal amount of Securities of the
same Series in certificated form. Such exchange shall be made by the Company at
its own expense and without any charge therefor. Until so exchanged, the
temporary Securities shall in all respects be entitled to the same benefits and
subject to the same limitations under this Indenture as Securities of the same
Series in certificated form authenticated and delivered hereunder.

Section 2.12    Cancellation. The Company at any time may deliver Securities to
the Trustee for cancellation. The Registrar and the Paying Agent shall forward
to the Trustee any Securities surrendered to them for registration of transfer,
exchange or payment. The Trustee and no one else shall cancel all Securities
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and dispose of such canceled Securities in accordance with its
customary procedure. The Company may not issue new Securities to replace
Securities that it has paid or delivered to the Trustee for cancellation. The
Trustee shall not authenticate Securities in place of canceled Securities other
than pursuant to the terms of this Indenture.

Section 2.13    Defaulted Interest. If the Company defaults in a payment of
interest on a Series of Securities, it shall pay the defaulted interest, plus,
to the extent permitted by law, any interest payable on the defaulted interest,
to the Persons who are Securityholders of the Series on a subsequent special
record date. The Company shall fix or cause to be fixed any such special record
date and payment date to the reasonable satisfaction of the Trustee and shall
promptly mail or cause to be mailed to each Securityholder of the Series a
notice that states the special record date, the payment date and the amount of
defaulted interest to be paid. The Company may pay defaulted interest in any
lawful manner.

 

-15-



--------------------------------------------------------------------------------

Section 2.14    Global Securities.

(a)      Terms of Securities. A Board Resolution, a supplemental indenture
hereto or an Officers’ Certificate shall establish whether the Securities of a
Series shall be issued in whole or in part in the form of one or more Global
Securities and the Depositary for such Global Security or Securities.

(b)      Transfer and Exchange. Notwithstanding any provisions to the contrary
contained in Section 2.7 of the Indenture and in addition thereto, any Global
Security shall be exchangeable pursuant to Section 2.7 of the Indenture for
Securities registered in the names of Holders other than the Depositary for such
Security or its nominee only if (i) such Depositary notifies the Company that it
is unwilling or unable to continue as Depositary for such Global Security or if
at any time such Depositary ceases to be a clearing agency registered under the
Exchange Act, and, in either case, the Company fails to appoint a successor
Depositary within 90 days of such event, (ii) the Company executes and delivers
to the Trustee an Officers’ Certificate to the effect that such Global Security
shall be so exchangeable or (iii) an Event of Default with respect to the
Securities represented by such Global Security shall have happened and be
continuing. Any Global Security that is exchangeable pursuant to the preceding
sentence shall be exchangeable for Securities registered in such names as the
Depositary shall direct in writing in an aggregate principal amount equal to the
principal amount of the Global Security with like tenor and terms.

Except as provided in this Section 2.14.2, a Global Security may not be
transferred except as a whole by the Depositary with respect to such Global
Security to a nominee of such Depositary, by a nominee of such Depositary to
such Depositary or another nominee of such Depositary or by the Depositary or
any such nominee to a successor Depositary or a nominee of such a successor
Depositary.

(c)      Legend. Any Global Security issued hereunder shall bear a legend in
substantially the following form:

“This Security is a Global Security within the meaning of the Indenture
hereinafter referred to and is registered in the name of the Depositary or a
nominee of the Depositary. This Security is exchangeable for Securities
registered in the name of a Person other than the Depositary or its nominee only
in the limited circumstances described in the Indenture, and may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or another nominee of the
Depositary or by the Depositary or any such nominee to a successor Depositary or
a nominee of such a successor Depositary.”

(d)      Acts of Holders. The Depositary, as a Holder, may appoint agents and
otherwise authorize participants to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action which a Holder
is entitled to give or take under the Indenture.

 

-16-



--------------------------------------------------------------------------------

(e)      Payments. Notwithstanding the other provisions of this Indenture,
unless otherwise specified as contemplated by Section 2.2, payment of the
principal of and interest, if any, on any Global Security shall be made to the
Holder thereof.

(f)      Consents, Declaration and Directions. Except as provided in
Section 2.14.5, the Company, the Trustee and any Agent shall treat a Person as
the Holder of such principal amount of outstanding Securities of such Series
represented by a Global Security as shall be specified in a written statement of
the Depositary with respect to such Global Security, for purposes of obtaining
any consents, declarations, waivers or directions required to be given by the
Holders pursuant to this Indenture.

Section 2.15    CUSIP and ISIN Numbers. The Company in issuing the Securities
may use “CUSIP” and “ISIN” numbers (if then generally in use), and, if so, the
Trustee shall use “CUSIP” and “ISIN” numbers in notices of redemption as a
convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of a redemption and that
reliance may be placed only on the other elements of identification printed on
the Securities, and any such redemption shall not be affected by any defect in
or omission of such numbers. The Company shall promptly notify the Trustee in
writing of any changes to the CUSIP and ISIN numbers.

ARTICLE 3

REDEMPTION

Section 3.1    1 Notice to Trustee. The Company may, with respect to any Series
of Securities, reserve the right to redeem and pay the Series of Securities or
may covenant to redeem and pay the Series of Securities or any part thereof
prior to the Stated Maturity thereof at such time and on such terms as provided
for in such Securities. If a Series of Securities is redeemable and the Company
wants or is obligated to redeem prior to the Stated Maturity thereof all or part
of the Series of Securities pursuant to the terms of such Securities, it shall
notify the Trustee in writing of the redemption date and the principal amount of
Series of Securities to be redeemed. The Company shall give the notice at least
35 calendar days before the redemption date (or such shorter notice as may be
acceptable to the Trustee).

Section 3.2    Selection of Securities to be Redeemed. Unless otherwise
indicated for a particular Series by a Board Resolution, a supplemental
indenture or an Officers’ Certificate, if less than all the Securities of a
Series are to be redeemed, the Trustee shall select the Securities of the Series
to be redeemed in any manner that the Trustee deems fair and appropriate. The
Trustee shall make the selection from Securities of the Series outstanding not
previously called for redemption. The Trustee may select for redemption portions
of the principal of Securities of the Series that have denominations larger than
$1,000. Securities of the Series and portions of them it selects shall be in
amounts of $1,000 or whole multiples of $1,000 or, with respect to Securities of
any Series issuable in other denominations pursuant to Section 2.2.10, the
minimum principal denomination for each Series and integral multiples thereof.
Provisions of this Indenture that apply to Securities of a Series called for
redemption also apply to portions of Securities of that Series called for
redemption.

 

-17-



--------------------------------------------------------------------------------

Section 3.3    Notice of Redemption. Unless otherwise indicated for a particular
Series by Board Resolution, a supplemental indenture hereto or an Officers’
Certificate, at least 30 days but not more than 60 days before a redemption
date, the Company shall give notice of redemption, in the manner provided in
Section 12.2.

The notice shall identify the Securities of the Series to be redeemed and shall
state:

(a)      the redemption date;

(b)      the redemption price;

(c)      the name and address of the Paying Agent;

(d)      if less than all Securities of any Series are to be redeemed, the
identification of the particular Securities to be redeemed and the portion of
the principal amount of any Security to be redeemed in part;

(e)      that Securities of the Series called for redemption must be surrendered
to the Paying Agent to collect the redemption price;

(f)      that interest on Securities of the Series called for redemption ceases
to accrue on and after the redemption date; and

(g)      any other information as may be required by the terms of the particular
Series or the Securities of a Series being redeemed.

At the Company’s written request, the Trustee shall give the notice of
redemption in the Company’s name and at the Company’s expense and provided that
the form and content of such notice shall be prepared by the Company.

Section 3.4    Effect of Notice of Redemption. Once notice of redemption is
delivered as provided in Section 3.3, Securities of a Series called for
redemption become due and payable on the redemption date and at the redemption
price. A notice of redemption may not be conditional. Upon surrender to the
Paying Agent, such Securities shall be paid at the redemption price plus accrued
interest to the redemption date.

Section 3.5    Deposit of Redemption Price. On or before the redemption date,
the Company shall deposit with the Paying Agent money sufficient to pay the
redemption price of and accrued interest, if any, on all Securities to be
redeemed on that date.

Section 3.6    Securities Redeemed in Part. Upon surrender of a Security that is
redeemed in part, the Trustee shall authenticate for the Holder a new Security
of the same Series and the same maturity equal in principal amount to the
unredeemed portion of the Security surrendered.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS

Section 4.1    Payment of Principal and Interest. The Company shall duly and
punctually pay the principal of and interest, if any, on the Securities of that
Series in accordance with the terms of such Securities and this Indenture.

Section 4.2    SEC Reports. The Company shall deliver (which delivery may be via
electronic mail) to the Trustee within 15 days after filing by the Company with
the SEC copies of the annual reports and of the information, documents, and
other reports (or copies of such portions of any of the foregoing as the SEC may
by rules and regulations prescribe) which the Company files with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act whether or not the Company
is subject to the filing requirements of the Exchange Act. The Company also
shall comply with the other provisions of TIA § 314(a).

Section 4.3    Compliance Certificate. The Company shall deliver to the Trustee,
within 120 days after the end of each fiscal year of the Company, an Officers’
Certificate stating that a review of the activities of the Company and its
Subsidiaries during the preceding fiscal year has been made under the
supervision of the signing Officers with a view to determining whether the
Company has kept, observed, performed and fulfilled its obligations under this
Indenture, and further stating, as to each such Officer signing such
certificate, that to the best of such Officer’s knowledge the Company has kept,
observed, performed and fulfilled each and every covenant contained in this
Indenture without regard to any period of grace or requirement of notice
provided under this Indenture.

The Company will, so long as any of the Securities are outstanding, deliver to
the Trustee, within 15 Business Days of becoming aware of any Default or Event
of Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

Section 4.4    Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, which may affect the covenants or the performance of this Indenture or
the Securities; and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law and covenants that it
will not, by resort to any such law, hinder, delay or impede the execution of
any power herein granted to the Trustee, but will suffer and permit the
execution of every such power as though no such law has been enacted.

Section 4.5    Corporate Existence. Subject to Article V, the Company will do or
cause to be done all things necessary to preserve and keep in full force and
effect its corporate existence and the corporate, partnership or other existence
of each Significant Subsidiary in accordance with the respective organizational
documents of each Significant Subsidiary and the rights (charter and statutory),
licenses and franchises of the Company and its Significant Subsidiaries;
provided, however, that the Company shall not be required to preserve any such
right, license or franchise, or the corporate, partnership or other existence of
any Significant

 

-19-



--------------------------------------------------------------------------------

Subsidiary, if the Board of Directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Company and
its Subsidiaries taken as a whole and that the loss thereof is not adverse in
any material respect to the Holders.

Section 4.6    Maintenance of Office or Agency. The Company will maintain an
office or agency where the Securities of a Series may be surrendered for
registration of transfer or exchange or for presentation for payment and where
notices and demands to or upon the Company in respect of the Securities of a
Series and this Indenture may be served. The Company will give prompt written
notice to the Trustee of the location, and any change in the location, of such
office or agency not designated or appointed by the Trustee. If at any time the
Company shall fail to maintain any such required office or agency or shall fail
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office.

The Company may also from time to time designate co-registrars and one or more
offices or agencies where the Securities of a Series may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations. The Company will give prompt written notice to the Trustee of any
such designation or rescission and of any change in the location of any such
other office or agency.

Section 4.7    Money For Securities Payments to be Held in Trust. If the Company
shall at any time act as its own Paying Agent with respect to the Securities of
any Series, it shall, on or before each due date of the principal of and
premium, if any, and interest, if any, on any of such Securities, segregate and
hold in trust for the benefit of the Persons entitled thereto a sum sufficient
to pay the principal and premium or interest so becoming due until such sums
shall be paid to such Persons or otherwise disposed of as herein provided. The
Company shall promptly notify the Trustee of any failure by the Company (or any
other obligor of such Securities) to make any payment of principal of or
premium, if any, or interest, if any, on such Securities.

Whenever the Company shall have one or more Paying Agents for the Securities of
any Series, it shall, on or before each due date of the principal of and
premium, if any, and interest, if any, on such Securities, deposit with such
Paying Agents sums sufficient (without duplication) to pay the principal and
premium or interest so becoming due, such sums to be held in trust for the
benefit of the Persons entitled to such principal, premium or interest, and
(unless such Paying Agent is the Trustee) the Company shall promptly notify the
Trustee of any failure by it so to act.

The Company shall cause each Paying Agent for the Securities of any Series,
other than the Company or the Trustee, to execute and deliver to the Trustee an
instrument in which such Paying Agent shall agree with the Trustee, subject to
the provisions of this Section, that such Paying Agent shall:

(a)      hold all sums held by it for the payment of the principal of and
premium, if any, or interest, if any, on such Securities in trust for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided;

 

-20-



--------------------------------------------------------------------------------

(b)      give the Trustee notice of any failure by the Company (or any other
obligor upon such Securities) to make any payment of principal of or premium, if
any, or interest, if any, on such Securities; and

(c)      at any time during the continuance of any such failure, upon the
written request of the Trustee, forthwith pay to the Trustee all sums so held in
trust by such Paying Agent and furnish to the Trustee such information as it
possesses regarding the names and addresses of the Persons entitled to such
sums.

The Company may at any time pay, or by Company Order direct any Paying Agent to
pay, to the Trustee all sums held in trust by the Company or such Paying Agent,
such sums to be held by the Trustee upon the same trusts as those upon which
such sums were held by the Company or such Paying Agent and, if so stated in a
Company Order delivered to the Trustee, in accordance with the provisions of
Article 8; and, upon such payment by any Paying Agent to the Trustee, such
Paying Agent shall be released from all further liability with respect to such
money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of and premium, if any, or
interest, if any, on any Security and remaining unclaimed for two years after
such principal and premium, if any, or interest, if any, has become due and
payable shall be paid to the Company on request of the Company, or, if then held
by the Company, shall be discharged from such trust; and, upon such payment or
discharge, the Holder of such Security shall, as an unsecured general creditor
and not as the Holder of an outstanding Security, look only to the Company for
payment of the amount so due and payable and remaining unpaid (subject, however,
to the provisions of Article 10), and all liability of the Trustee or such
Paying Agent with respect to such trust money, and all liability of the Company
as trustee thereof, shall thereupon cease; provided, however, that the Trustee
or such Paying Agent, before being required to make any such payment to the
Company, may at the expense of the Company cause to be mailed, on one occasion
only, notice to such Holder that such money remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such mailing, any unclaimed balance of such money then remaining will be paid to
the Company.

ARTICLE 5

SUCCESSORS

Section 5.1    When Company May Merge, Etc.

The Company shall not consolidate with or merge into, or convey, transfer or
lease all or substantially all of its properties and assets to, any Person (a
“successor person”), and may not permit any Person to merge into, or convey,
transfer or lease its properties and assets substantially as an entirety to, the
Company, unless:

(a)      the successor person (if any) is a corporation, partnership, trust or
other entity organized and validly existing under the laws of any U.S. domestic
jurisdiction and expressly assumes the Company’s obligations on the Securities
and under this Indenture; and

 

-21-



--------------------------------------------------------------------------------

(b)      immediately after giving effect to the transaction, no Default or Event
of Default, shall have occurred and be continuing.

The Company shall deliver to the Trustee prior to the consummation of the
proposed transaction an Officers’ Certificate to the foregoing effect and an
Opinion of Counsel stating that the proposed transaction and such supplemental
indenture comply with this Indenture.

Section 5.2    Successor Corporation Substituted. Upon any consolidation or
merger, or any sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company in accordance with Section 5.1,
the successor person formed by such consolidation or into or with which the
Company is merged or to which such sale, lease, conveyance or other disposition
is made shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Indenture with the same effect as if such
successor person has been named as the Company herein. In the case of a sale,
lease, conveyance or other disposition in accordance with Section 5.1 and upon
satisfaction of all conditions specified in Section 5.1, the predecessor Company
shall be released from all obligations and covenants under this Indenture and on
and under all Securities then outstanding and the Trustee shall acknowledge in
writing that the predecessor Company has been so released and discharged.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.1    Events of Default.

“Event of Default,” wherever used herein with respect to Securities of any
Series, means any one of the following events, unless in the establishing Board
Resolution, supplemental indenture or Officers’ Certificate, it is provided that
such Series shall not have the benefit of said Event of Default:

(a)      default in the payment of any interest on any Security of that Series
when it becomes due and payable, and continuance of such default for a period of
60 days (unless the entire amount of such payment is deposited by the Company
with the Trustee or with a Paying Agent prior to the expiration of such period
of 60 days); or

(b)      default in the payment of the principal of any Security of that Series
within three Business Days of its Maturity; or

(c)      default in the deposit of any sinking fund payment, when and as due in
respect of any Security of that Series; or

(d)      default in the performance or breach of any covenant or warranty of the
Company in this Indenture (other than a covenant or warranty that has been
included in this Indenture solely for the benefit of Series of Securities other
than that Series), which default continues uncured for a period of 90 days after
there has been given, in the manner provided in Section 12.2, to the Company by
the Trustee or to the Company and the Trustee by the Holders of at least 33% in
principal amount of the outstanding Securities of that Series a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder; or

 

-22-



--------------------------------------------------------------------------------

(e)      a default under any Debt of the Company with an aggregate principal
amount of U.S. $100.0 million (including a default with respect to Securities of
any Series other than that Series) or any Subsidiary, whether such Debt now
exists or shall hereafter be created, if (A) such default results from the
failure to pay any such Debt when it becomes due, and (B) such Debt is not
discharged or such acceleration is not rescinded or annulled within 30 days
after written notice to the Company by the Trustee, or written notice to the
Company and the Trustee by the holder or holders of such Debt in the manner
provided for in the applicable debt instrument; or

(f)      the Company or any of its Significant Subsidiaries pursuant to or
within the meaning of any Bankruptcy Law:

(i)      commences a voluntary case,

(ii)      ) consents to the entry of an order for relief against it in an
involuntary case,

(iii)      consents to the appointment of a Custodian of it or for all or
substantially all of its property,

(iv)      makes a general assignment for the benefit of its creditors, or

(v)      generally is unable to pay its debts as the same become due; or

(g)      a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i)      is for relief against the Company or any of its Significant
Subsidiaries in an involuntary case,

(ii)      appoints a Custodian of the Company or any of its Significant
Subsidiaries or for all or substantially all of its property, or

(iii)      orders the liquidation of the Company or any of its Significant
Subsidiaries, and the order or decree remains unstayed and in effect for 60
days; or

(h)      any other Event of Default provided with respect to Securities of that
Series, which is specified in a Board Resolution, a supplemental indenture
hereto or an Officers’ Certificate, in accordance with Section 2.2.18.

The term “Bankruptcy Law” means title 11, U.S. Code or any similar Federal or
State law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

Section 6.2    Acceleration of Maturity; Rescission and Annulment. If an Event
of Default with respect to Securities of any Series at the time outstanding
occurs and is continuing (other than an Event of Default referred to in
Section 6.1(f) or (g)) then in every such case the Trustee or the Holders of not
less than 33% in principal amount of the outstanding Securities of

 

-23-



--------------------------------------------------------------------------------

that Series may declare the principal amount (or, if any Securities of that
Series are Discount Securities, such portion of the principal amount as may be
specified in the terms of such Securities) of and accrued and unpaid interest,
if any, on all of the Securities of that Series to be due and payable
immediately, by a notice in writing to the Company (and to the Trustee if given
by Holders), and upon any such declaration such principal amount (or specified
amount) and accrued and unpaid interest, if any, shall become immediately due
and payable. If an Event of Default specified in Section 6.1(f) or (g) shall
occur, the principal amount (or specified amount) of and accrued and unpaid
interest, if any, on all outstanding Securities shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any Holder.

(a)      At any time after such a declaration of acceleration with respect to
any Series has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter in this Article
provided, the Holders of a majority in principal amount of the outstanding
Securities of that Series, by written notice to the Company and the Trustee, may
rescind an (a) the Company has paid or deposited with the Trustee a sum
sufficient to pay

(i)      all overdue interest, if any, on all Securities of that Series,

(ii)      the principal of any Securities of that Series which have become due
otherwise than by such declaration of acceleration and interest thereon at the
rate or rates prescribed therefor in such Securities,

(iii)      to the extent that payment of such interest is lawful, interest upon
any overdue principal and overdue interest at the rate or rates prescribed
therefor in such Securities, and

(iv)      all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel;

and

(b)      all Events of Default with respect to Securities of that Series, other
than the non-payment of the principal of Securities of that Series which have
become due solely by such declaration of acceleration, have been cured or waived
as provided in Section 6.13.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

Section 6.3    Collection of Indebtedness and Suits for Enforcement by Trustee.
The Company covenants that if

(a)      default is made in the payment of any interest on any Security when
such interest becomes due and payable and such default continues for a period of
60 days, or

 

-24-



--------------------------------------------------------------------------------

(b)      default is made in the payment of principal of any Security within
three Business Days of its Maturity thereof, or

(c)      default is made in the deposit of any sinking fund payment when and as
due by the terms of a Security, then, the Company will, upon demand of the
Trustee, pay to it, for the benefit of the Holders of such Securities, the whole
amount then due and payable on such Securities for principal and interest and,
to the extent that payment of such interest shall be legally enforceable,
interest on any overdue principal or any overdue interest, at the rate or rates
prescribed therefor in such Securities, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon such Securities and collect the
moneys adjudged or deemed to be payable in the manner provided by law out of the
property of the Company or any other obligor upon such Securities, wherever
situated.

If an Event of Default with respect to any Securities of any Series occurs and
is continuing, the Trustee may in its discretion proceed to protect and enforce
its rights and the rights of the Holders of Securities of such Series by such
appropriate judicial proceedings as the Trustee shall deem most effectual to
protect and enforce any such rights, whether for the specific enforcement of any
covenant or agreement in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.

Section 6.4    Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Company or
any other obligor upon the Securities or the property of the Company or of such
other obligor or their creditors, the Trustee (irrespective of whether the
principal of the Securities shall then be due and payable as therein expressed
or by declaration or otherwise and irrespective of whether the Trustee shall
have made any demand on the Company for the payment of overdue principal or
interest) shall be entitled and empowered, by intervention in such proceeding or
otherwise,

(a)      to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Securities and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and of the
Holders allowed in such judicial proceeding, and

(b)      to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same, and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.7.

 

-25-



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Securities
or the rights of any Holder thereof or to authorize the Trustee to vote in
respect of the claim of any Holder in any such proceeding.

Section 6.5    Trustee May Enforce Claims Without Possession of Securities. All
rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which such judgment has been
recovered.

Section 6.6    Application of Money Collected. Any money collected by the
Trustee pursuant to this Article shall be applied in the following order, at the
date or dates fixed by the Trustee and, in case of the distribution of such
money on account of principal or interest, upon presentation of the Securities
and the notation thereon of the payment if only partially paid and upon
surrender thereof if fully paid:

First: To the payment of all amounts due the Trustee under Section 7.7; and

Second: To the payment of the amounts then due and unpaid for principal of and
interest on the Securities in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities for principal and
interest, respectively; and

Third: To the Company.

Section 6.7    Limitation on Suits. No Holder of any Security of any Series
shall have any right to institute any proceeding, judicial or otherwise, with
respect to this Indenture, or for the appointment of a receiver or trustee, or
for any other remedy hereunder, unless

(a)      such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities of that Series;

(b)      the Holders of not less than 33% in principal amount of the outstanding
Securities of that Series shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;

(c)      such Holder or Holders have offered to the Trustee indemnity reasonably
satisfactory to the Trustee against the costs, expenses and liabilities to be
incurred in compliance with such request;

 

-26-



--------------------------------------------------------------------------------

(d)      the Trustee for 60 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such proceeding; and

(e)      no direction inconsistent with such written request has been given to
the Trustee during such 60-day period by the Holders of a majority in principal
amount of the outstanding Securities of that Series; it being understood and
intended that no one or more of such Holders shall have any right in any manner
whatever by virtue of, or by availing of, any provision of this Indenture to
affect, disturb or prejudice the rights of any other of such Holders, or to
obtain or to seek to obtain priority or preference over any other of such
Holders or to enforce any right under this Indenture, except in the manner
herein provided and for the equal and ratable benefit of all such Holders.

Section 6.8    Unconditional Right of Holders to Receive Principal and Interest.
Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and interest, if any, on such Security on the Stated
Maturity or Stated Maturities expressed in such Security (or, in the case of
redemption, on the redemption date) and to institute suit for the enforcement of
any such payment, and such rights shall not be impaired without the consent of
such Holder.

Section 6.9    Restoration of Rights and Remedies. If the Trustee or any Holder
has instituted any proceeding to enforce any right or remedy under this
Indenture and such proceeding has been discontinued or abandoned for any reason,
or has been determined adversely to the Trustee or to such Holder, then and in
every such case, subject to any determination in such proceeding, the Company,
the Trustee and the Holders shall be restored severally and respectively to
their former positions hereunder and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding had been
instituted.

Section 6.10    Rights and Remedies Cumulative. Except as otherwise provided
with respect to the replacement or payment of mutilated, destroyed, lost or
stolen Securities in Section 2.8, no right or remedy herein conferred upon or
reserved to the Trustee or to the Holders is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 6.11    Delay or Omission Not Waiver. No delay or omission of the
Trustee or of any Holder of any Securities to exercise any right or remedy
accruing upon any Event of Default shall impair any such right or remedy or
constitute a waiver of any such Event of Default or an acquiescence therein.
Every right and remedy given by this Article or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the Holders, as the case may be.

Section 6.12    Control by Holders. The Holders of a majority in principal
amount of the outstanding Securities of any Series shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred on the
Trustee, with respect to the Securities of such Series, provided that

 

-27-



--------------------------------------------------------------------------------

(a)      such direction shall not be in conflict with any rule of law or with
this Indenture,

(b)      the Trustee may take any other action deemed proper by the Trustee
which is not inconsistent with such direction, and

(c)      subject to the provisions of Section 6.1, the Trustee shall have the
right to decline to follow any such direction if the Trustee in good faith
shall, by a Trust Officer of the Trustee, determine that the proceeding so
directed would involve the Trustee in personal liability.

Section 6.13    Waiver of Past Defaults. The Holders of not less than a majority
in principal amount of the outstanding Securities of any Series may on behalf of
the Holders of all the Securities of such Series waive any past Default
hereunder with respect to such Series and its consequences, except a Default in
the payment of the principal of or interest on any Security of such Series
(provided, however, that the Holders of a majority in principal amount of the
outstanding Securities of any Series may rescind an acceleration and its
consequences, including any related payment default that resulted from such
acceleration). Upon any such waiver, such Default shall cease to exist, and any
Event of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Indenture; but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereon.

Section 6.14    Undertaking for Costs. All parties to this Indenture agree, and
each Holder of any Security by his acceptance thereof shall be deemed to have
agreed, that any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken, suffered or omitted by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; but the provisions of this Section shall not apply to any
suit instituted by the Company, to any suit instituted by the Trustee, to any
suit instituted by any Holder, or group of Holders, holding in the aggregate
more than 10% in principal amount of the outstanding Securities of any Series,
or to any suit instituted by any Holder for the enforcement of the payment of
the principal of or interest on any Security on or after the Stated Maturity or
Stated Maturities expressed in such Security (or, in the case of redemption, on
the redemption date).

ARTICLE 7

TRUSTEE

Section 7.1    Duties of Trustee.

(a)      If an Event of Default has occurred and is continuing, the Trustee
shall exercise the rights and powers vested in it by this Indenture and use the
same degree of care and skill in their exercise as a prudent Person would
exercise or use under the circumstances in the conduct of such Person’s own
affairs.

 

-28-



--------------------------------------------------------------------------------

(b)      Except during the continuance of an Event of Default:

(i)      the Trustee need perform only those duties that are specifically set
forth in this Indenture and no implied covenants or obligations shall be read
into this Indenture against the Trustee; and

(ii)      in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; however, the Trustee shall
examine such certificates and opinions to determine whether or not they conform
to the requirements of this Indenture.

(c)      The Trustee may not be relieved from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct, except
that:

(i)      this paragraph does not limit the effect of paragraph (b) of this
Section;

(ii)      the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(iii)      the Trustee shall not be liable with respect to any action it takes
or omits to take with respect to Securities of any Series in good faith in
accordance with the direction of the Holders of a majority in principal amount
of the outstanding Securities of such Series.

(d)      Every provision of this Indenture that in any way relates to the
Trustee is subject to paragraph (a), (b) and (c) of this Section.

(e)      The Trustee shall not be liable for interest on any money received by
it except as the Trustee may agree in writing with the Company.

(f)      Money held in trust by the Trustee need not be segregated from other
funds except to the extent required by law.

(g)      No provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that repayment of such
funds or adequate indemnity against such risk is not reasonably assured to it.

(h)      Every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section and to the provisions of the TIA.

 

-29-



--------------------------------------------------------------------------------

Section 7.2    Rights of Trustee.

(a)      The Trustee may rely on any document believed by it to be genuine and
to have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

(b)      Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

(c)      The Trustee may act through agents and shall not be responsible for the
misconduct or negligence of any agent appointed with due care.

(d)      The Trustee shall not be liable for any action it takes or omits to
take in good faith which it believes to be authorized or within its rights or
powers.

(e)      The Trustee may consult with counsel, and the advice or opinion of
counsel with respect to legal matters relating to this Indenture and the
Securities shall be full and complete authorization and protection from
liability in respect to any action taken, omitted or suffered by it hereunder in
good faith and in accordance with the advice or opinion of such counsel.

(f)      The Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other paper or document, but the Trustee, in its discretion, may make
such further inquiry or investigation into such facts or matters as it may see
fit.

(g)      The Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request, order or direction of
any of the Securityholders pursuant to the provisions of this Indenture, unless
such Securityholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby.

(h)      The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its rights to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

(i)      The Trustee may request that the Company deliver an Officers’
Certificate setting forth the names of individuals and/or titles of officers
authorized at such time to take specified actions pursuant to this Indenture,
which Officers’ Certificate may be signed by any person authorized to sign an
Officers’ Certificate, including any person specified as so authorized in any
such certificate previously delivered and not superseded.

(j)      The permissive rights of the Trustee enumerated herein shall not be
construed as duties.

 

-30-



--------------------------------------------------------------------------------

Section 7.3      Individual Rights of Trustee. The Trustee in its individual or
any other capacity may become the owner or pledgee of Securities and may
otherwise deal with the Company or an Affiliate with the same rights it would
have if it were not Trustee. Any Agent may do the same with like rights. The
Trustee is also subject to Sections 7.10 and 7.11.

Section 7.4       Trustee’s Disclaimer. The Trustee shall not be responsible and
makes no representation as to the validity or adequacy of this Indenture or the
Securities, it shall not be accountable for the Company’s use of the proceeds
from the Securities, and it shall not be responsible for any statement in the
Securities or in any document issued in connection with the sale of the
Securities or in the Securities other than its certificate of authentication.

Section 7.5       Notice of Defaults. If a Default or Event of Default occurs
and is continuing with respect to the Securities of any Series and if it is
known to a Trust Officer of the Trustee, the Trustee shall mail to each
Securityholder of the Securities of that Series and, if any Bearer Securities
are outstanding, publish on one occasion in an Authorized Newspaper, notice of a
Default or Event of Default within 90 days after it occurs or 30 days after it
is known to a Trust Officer or written notice of it is received by the Trustee.
Except in the case of a Default or Event of Default in payment of principal,
premium (if any) of or interest on any Security of any Series or in payment of
any redemption obligation, the Trustee may withhold the notice if and so long as
its corporate trust committee or a committee of its Trust Officers in good faith
determines that withholding the notice is in the interests of Securityholders of
that Series.

Section 7.6       6 Reports by Trustee to Holders. As promptly as practicable
after each May 15 beginning with May 15, 2007, and in any event prior to July 15
in each year, the Trustee shall transmit by mail to all Securityholders, as
their names and addresses appear on the register kept by the Registrar and, if
any Bearer Securities are outstanding, publish in an Authorized Newspaper, a
report dated as of May 15 of each year in such manner and to the extent required
by TIA § 313(a). The Trustee shall also comply with TIA § 313(b) and TIA §
313(c).

A copy of each report at the time of its mailing to Securityholders of any
Series shall be filed with the SEC and each stock exchange (if any) on which the
Securities of that Series are listed. The Company shall promptly notify the
Trustee when Securities of any Series are listed on any stock exchange and of
any delisting thereof.

Section 7.7       Compensation and Indemnity. The Company shall pay to the
Trustee from time to time such compensation as the Company and the Trustee shall
from time to time agree in writing. The Trustee’s compensation shall not be
limited by any law on compensation of a trustee of an express trust. The Company
shall reimburse the Trustee upon request for all reasonable out-of-pocket
expenses incurred or made by it, including costs of collection, in addition to
the compensation for its services. Such expenses shall include the reasonable
compensation and expenses, disbursements and advances of the Trustee’s agents,
counsel, accountants and experts. The Company shall indemnify the Trustee, and
hold it harmless, against any and all loss, liability or expense (including
reasonable attorneys’ fees) incurred by or in connection with the offer and sale
of the Securities or the administration of this trust and the performance of its
duties hereunder. The Trustee shall notify the Company of any claim for which it
may seek indemnity promptly upon obtaining actual knowledge thereof; provided,
however, that any failure so to notify the Company shall not relieve the Company
of its

 

-31-



--------------------------------------------------------------------------------

indemnity obligations hereunder. The Company shall defend the claim and the
indemnified party shall provide reasonable cooperation at the Company’s expense
in the defense. Such indemnified parties may have separate counsel and the
Company shall pay the fees and expenses of such counsel; provided, however, that
the Company shall not be required to pay such fees and expenses if it assumes
such indemnified parties’ defense and, in such indemnified parties’ reasonable
judgment, there is no conflict of interest between the Company and such parties
in connection with such defense. The Company need not reimburse any expense or
indemnify against any loss, liability or expense incurred by an indemnified
party through such party’s own willful misconduct and negligence.

To secure the Company’s payment obligations in this Section, the Trustee shall
have a lien prior to the Securities of any Series on all money or property held
or collected by the Trustee other than money or property held in trust to pay
principal of and interest and any liquidated damages on particular Securities of
that Series.

The Company’s payment obligations pursuant to this Section shall survive the
satisfaction or discharge of this Indenture, any rejection or termination of
this Indenture under any bankruptcy law or the resignation or removal of the
Trustee.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.1(f) or (g) occurs, the expenses and the compensation for
the services are intended to constitute expenses of administration under any
Bankruptcy Law.

Section 7.8    Replacement of Trustee. The Trustee may resign with respect to
the Securities of one or more Series at any time by so notifying the Company.
The Holders of a majority in principal amount of the Securities of any Series
may remove the Trustee with respect to that Series by so notifying the Trustee
and may appoint a successor Trustee. The Company shall remove the Trustee with
respect to Securities of one or more Series if:

(a)      the Trustee fails to comply with Section 7.10;

(b)      the Trustee is adjudged bankrupt or insolvent;

(c)      a receiver or other public officer takes charge of the Trustee or its
property; or

(d)      the Trustee otherwise becomes incapable of acting.

If the Trustee resigns, is removed by the Company or by the Holders of a
majority in principal amount of the Securities of any Series and such
Securityholders do not reasonably promptly appoint a successor Trustee, or if a
vacancy exists in the office of Trustee for any reason (the Trustee in such
event being referred to herein as the retiring Trustee), the Company shall
promptly appoint a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee with respect to each Series of
Securities for which it is acting as Trustee under this

 

-32-



--------------------------------------------------------------------------------

Indenture. The successor Trustee shall mail a notice of its succession to each
Securityholder of each such Series and, if any Bearer Securities are
outstanding, publish such notice on one occasion in an Authorized Newspaper. The
retiring Trustee shall promptly transfer all property held by it as Trustee to
the successor Trustee, subject to the lien provided for in Section 77.

If a successor Trustee with respect to the Securities of any one or more Series
does not take office within 60 days after the retiring Trustee resigns or is
removed, the retiring Trustee or the Holders of 10% in principal amount of the
Securities of the applicable Series may petition any court of competent
jurisdiction for the appointment of a successor Trustee.

If the Trustee with respect to the Securities of any one or more Series fails to
comply with Section 7.10, any Securityholder of the applicable Series may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

Notwithstanding the replacement of the Trustee pursuant to this Section, the
Company’s obligations under Section 7.7 shall continue for the benefit of the
retiring Trustee

Section 7.9    9 Successor Trustee by Merger, etc. If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor Trustee.

In case at the time such successor or successors by merger, conversion or
consolidation to the Trustee with respect to the Securities of any one or more
Series shall succeed to the trusts created by this Indenture any of the
Securities of the applicable Series shall have been authenticated but not
delivered, any such successor to such Trustee may adopt the certificate of
authentication of any predecessor trustee, and deliver such Securities of the
applicable Series so authenticated; and in case at that time any of the
Securities of such Securities shall not have been authenticated, any successor
to the Trustee may authenticate such Securities either in the name of any
predecessor hereunder or in the name of the successor to the Trustee; and in all
such cases such certificates shall have the full force which it is anywhere in
the Securities of such Series or in this Indenture provided that the certificate
of the Trustee shall have.

Section 7.10    Eligibility; Disqualification. The Trustee shall at all times
satisfy the requirements of TIA § 310(a). The Trustee shall have a combined
capital and surplus of at least $100,000,000 as set forth in its most recent
published annual report of condition. The Trustee shall comply with TIA §
310(b); provided, however, that there shall be excluded from the operation of
TIA § 310(b)(1) any indenture or indentures under which other securities or
certificates of interest or participation in other securities of the Company are
outstanding if the requirements for such exclusion set forth in TIA § 310(b)(1)
are met.

Section 7.11    Preferential Collection of Claims Against Company. The Trustee
shall comply with TIA § 311(a), excluding any creditor relationship listed in
TIA § 311(b). A Trustee who has resigned or been removed shall be subject to TIA
§ 311(a) to the extent indicated.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 8

SATISFACTION AND DISCHARGE; DEFEASANCE

Section 8.1    Satisfaction and Discharge of Indenture. This Indenture shall
upon Company Order cease to be of further effect (except as hereinafter provided
in this Section 8.1), and the Trustee, at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, when

(a)      either

(i)      all Securities theretofore authenticated and delivered (other than
Securities that have been destroyed, lost or stolen and that have been replaced
or paid) have been delivered to the Trustee for cancellation; or

(ii)      all such Securities not theretofore delivered to the Trustee for
cancellation

(1)      have become due and payable, or

(2)      will become due and payable at their Stated Maturity within one year,
or

(3)      are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company, or

(4)      are deemed paid and discharged pursuant to Section 8.3, as applicable;

and the Company, in the case of (1), (2) or (3) above, has deposited or caused
to be deposited with the Trustee as trust funds in trust an amount sufficient
for the purpose of paying and discharging the entire indebtedness on such
Securities not theretofore delivered to the Trustee for cancellation, for
principal and interest to the date of such deposit (in the case of Securities
which have become due and payable on or prior to the date of such deposit) or to
the Stated Maturity or redemption date, as the case may be;

(b)      the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

(c)      the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent herein
provided for relating to the satisfaction and discharge of this Indenture have
been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 7.7, and, if money shall
have been deposited with the Trustee pursuant to clause (a) of this Section, the
provisions of Sections 2.4, 2.7, 2.8, 3.3, 4.8, 8.1, 8.2 and 8.5 shall survive.

 

-34-



--------------------------------------------------------------------------------

Section 8.2    Application of Trust Funds; Indemnification.

(a)      Subject to the provisions of Section 8.5, all money deposited with the
Trustee pursuant to Section 8.1, all money and U.S. Government Obligations or
Foreign Government Obligations deposited with the Trustee pursuant to
Section 8.3 or 8.4 and all money received by the Trustee in respect of U.S.
Government Obligations or Foreign Government Obligations deposited with the
Trustee pursuant to Section 8.3 or 8.4, shall be held in trust and applied by
it, in accordance with the provisions of the Securities and this Indenture, to
the payment, either directly or through any Paying Agent (including the Company
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal and interest for whose payment such money has
been deposited with or received by the Trustee or to make mandatory sinking fund
payments or analogous payments as contemplated by Sections 8.3 or 8.4.

(b)      The Company shall pay and shall indemnify the Trustee against any tax,
fee or other charge imposed on or assessed against U.S. Government Obligations
or Foreign Government Obligations deposited pursuant to Sections 8.3 or 8.4 or
the interest and principal received in respect of such obligations other than
any payable by or on behalf of Holders.

(c)      The Trustee shall deliver or pay to the Company from time to time upon
Company Request any U.S. Government Obligations or Foreign Government
Obligations or money held by it as provided in Sections 8.3 or 8.4 which, in the
opinion of a nationally recognized firm of independent certified public
accountants expressed in a written certification thereof delivered to the
Trustee, are then in excess of the amount thereof which then would have been
required to be deposited for the purpose for which such U.S. Government
Obligations or Foreign Government Obligations or money were deposited or
received. This provision shall not authorize the sale by the Trustee of any U.S.
Government Obligations or Foreign Government Obligations held under this
Indenture.

Section 8.3    Legal Defeasance of Securities of any Series. Unless this
Section 8.3 is otherwise specified, pursuant to Section 2.2.22, to be
inapplicable to Securities of any Series, the Company shall be deemed to have
paid and discharged the entire indebtedness on all the outstanding Securities of
such Series on the 91st day after the date of the deposit referred to in
subparagraph (d) hereof, and the provisions of this Indenture, as it relates to
such outstanding Securities of such Series, shall no longer be in effect (and
the Trustee, at the expense of the Company, shall, at Company Request, execute
proper instruments acknowledging the same), except as to:

(a)      the rights of Holders of Securities of such Series to receive, from the
trust funds described in subparagraph (d) hereof, (i) payment of the principal
of and each installment of principal of and interest on the outstanding
Securities of such Series on the Stated Maturity of such principal or
installment of principal or interest and (ii) the benefit of any mandatory
sinking fund payments applicable to the Securities of such Series on the day on
which such payments are due and payable in accordance with the terms of this
Indenture and the Securities of such Series;

(b)      the provisions of Sections 2.4, 2.7, 2.8, 8.2, 8.3 and 8.5; and

 

-35-



--------------------------------------------------------------------------------

(c)      the rights, powers, trust and immunities of the Trustee hereunder;

provided that, the following conditions shall have been satisfied:

(d)      the Company shall have deposited or caused to be deposited irrevocably
with the Trustee as trust funds in trust for the purpose of making the following
payments, specifically pledged as security for and dedicated solely to the
benefit of the Holders of such Securities (i) in the case of Securities of such
Series denominated in Dollars, cash in Dollars (or such other money or
currencies as shall then be legal tender in the United States) and/or U.S.
Government Obligations, or (ii) in the case of Securities of such Series
denominated in a Foreign Currency (other than a composite currency), money
and/or Foreign Government Obligations, which through the payment of interest and
principal in respect thereof, in accordance with their terms, will provide (and
without reinvestment and assuming no tax liability will be imposed on such
Trustee), not later than one day before the due date of any payment of money, an
amount in cash, sufficient, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay and discharge each installment of principal
(including mandatory sinking fund or analogous payments) of and interest, if
any, on all the Securities of such Series on the dates such installments of
interest or principal are due;

(e)      such deposit will not result in a breach or violation of, or constitute
a default under, this Indenture or any other agreement or instrument to which
the Company is a party or by which it is bound;

(f)      no Default or Event of Default with respect to the Securities of such
Series shall have occurred and be continuing on the date of such deposit or
during the period ending on the 91st day after such date;

(g)      the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel to the effect that (i) the Company has
received from, or there has been published by, the Internal Revenue Service a
ruling, or (ii) since the date of execution of this Indenture, there has been a
change in the applicable Federal income tax law, in either case to the effect
that, and based thereon such Opinion of Counsel shall confirm that, the Holders
of the Securities of such Series will not recognize income, gain or loss for
Federal income tax purposes as a result of such deposit, defeasance and
discharge and will be subject to Federal income tax on the same amount and in
the same manner and at the same times as would have been the case if such
deposit, defeasance and discharge had not occurred;

(h)      the Company shall have delivered to the Trustee an Officers’
Certificate stating that the deposit was not made by the Company with the intent
of preferring the Holders of the Securities of such Series over any other
creditors of the company or with the intent of defeating, hindering, delaying or
defrauding any other creditors of the Company;

(i)      such deposit shall not result in the trust arising from such deposit
constituting an investment company (as defined in the Investment Company Act of
1940, as amended), or such trust shall be qualified under such Act or exempt
from regulation thereunder; and

 

-36-



--------------------------------------------------------------------------------

(j)      the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for relating to the defeasance contemplated by this Section
have been complied with.

Section 8.4 Covenant Defeasance. Unless this Section 8.4 is otherwise specified
pursuant to Section 2.2.22 to be inapplicable to Securities of any Series, on
and after the 91st day after the date of the deposit referred to in subparagraph
(a) hereof, the Company may omit to comply with any term, provision or condition
set forth under Sections 4.2, 4.3, 4.4, 4.5, 4.6, and 5.1 as well as any
additional covenants contained in a supplemental indenture hereto for a
particular Series of Securities or a Board Resolution or an Officers’
Certificate delivered pursuant to Section 2.2.22 (and the failure to comply with
any such covenants shall not constitute a Default or Event of Default under
Section 6.1) and the occurrence of any event described in clause (e) of
Section 6.1 shall not constitute a Default or Event of Default hereunder, with
respect to the Securities of such Series, provided that the following conditions
shall have been satisfied:

(a)      with reference to this Section 8.4, the Company has deposited or caused
to be irrevocably deposited (except as provided in Section 8.2(c)) with the
Trustee as trust funds in trust, specifically pledged as security for, and
dedicated solely to, the benefit of the Holders of such Securities (i) in the
case of Securities of such Series denominated in Dollars, cash in Dollars (or
such other money or currencies as shall then be legal tender in the United
States) and/or U.S. Government Obligations, or (ii) in the case of Securities of
such Series denominated in a Foreign Currency (other than a composite currency),
money and/or Foreign Government Obligations, which through the payment of
interest and principal in respect thereof, in accordance with their terms, will
provide (and without reinvestment and assuming no tax liability will be imposed
on such Trustee), not later than one day before the due date of any payment of
money, an amount in cash, sufficient, in the opinion of a nationally recognized
firm of independent certified public accountants expressed in a written
certification thereof delivered to the Trustee, to pay principal and interest,
if any, on and any mandatory sinking fund in respect of the Securities of such
Series on the dates such installments of interest or principal are due;

(b)      such deposit will not result in a breach or violation of, or constitute
a default under, this Indenture or any other agreement or instrument to which
the Company is a party or by which it is bound;

(c)      no Default or Event of Default with respect to the Securities of such
Series shall have occurred and be continuing on the date of such deposit or
during the period ending on the 91st day after such date;

(d)      the Company shall have delivered to the Trustee an Opinion of Counsel
confirming that Holders of the Securities of such Series will not recognize
income, gain or loss for federal income tax purposes as a result of such deposit
and defeasance and will be subject to federal income tax on the same amounts, in
the same manner and at the same times as would have been the case if such
deposit and defeasance had not occurred;

(e)      the Company shall have delivered to the Trustee an Officers’
Certificate stating the deposit was not made by the Company with the intent of
preferring the Holders of the Securities of such Series over any other creditors
of the Company or with the intent of defeating, hindering, delaying or
defrauding any other creditors of the Company; and

 

-37-



--------------------------------------------------------------------------------

(f)      the Company shall have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to the defeasance contemplated by this
Section have been complied with.

Section 8.5    Repayment to Company. The Trustee and the Paying Agent shall pay
to the Company upon written request any money held by them for the payment of
principal and interest that remains unclaimed for two years. After that,
Securityholders entitled to the money must look to the Company for payment as
general creditors unless an applicable abandoned property law designates another
Person.

ARTICLE 9

AMENDMENTS AND WAIVERS

Section 9.1    Without Consent of Holders. The Company and the Trustee may amend
or supplement this Indenture or the Securities of one or more Series without the
consent of any Securityholder:

(a)      to cure any ambiguity, defect or inconsistency;

(b)      to comply with Article V;

(c)      to provide for uncertificated Securities in addition to or in place of
certificated Securities;

(d)      to make any change that does not adversely affect the rights of any
Securityholder;

(e)      to provide for the issuance of and establish the form and terms and
conditions of Securities of any Series as permitted by this Indenture;

(f)      to evidence and provide for the acceptance of appointment hereunder by
a successor Trustee with respect to the Securities of one or more Series and to
add to or change any of the provisions of this Indenture as shall be necessary
to provide for or facilitate the administration of the trusts hereunder by more
than one Trustee; or

(g)      to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA.

Section 9.2    With Consent of Holders. The Company and the Trustee may enter
into a supplemental indenture with the written consent of the Holders of at
least a majority in principal amount of the outstanding Securities of each
Series affected by such supplemental indenture (including consents obtained in
connection with a tender offer or exchange offer for the Securities of such
Series), for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Indenture or of any supplemental
indenture or of modifying in any manner the rights of the Securityholders of
each such Series. Except as

 

-38-



--------------------------------------------------------------------------------

provided in Section 6.13, the Holders of at least a majority in principal amount
of the outstanding Securities of each Series affected by such waiver by notice
to the Trustee (including consents obtained in connection with a tender offer or
exchange offer for the Securities of such Series) may waive compliance by the
Company with any provision of this Indenture or the Securities with respect to
such Series.

It shall not be necessary for the consent of the Holders of Securities under
this Section 9.2 to approve the particular form of any proposed supplemental
indenture or waiver, but it shall be sufficient if such consent approves the
substance thereof. After a supplemental indenture or waiver under this section
becomes effective, the Company shall mail to the Holders of Securities affected
thereby and, if any Bearer Securities affected thereby are outstanding, publish
on one occasion in an Authorized Newspaper, a notice briefly describing the
supplemental indenture or waiver. Any failure by the Company to mail or publish
such notice, or any defect therein, shall not, however, in any way impair or
affect the validity of any such supplemental indenture or waiver.

Section 9.3    Limitations. Without the consent of each Securityholder, an
amendment or waiver may not:

(a)      change the amount of Securities whose Holders must consent to an
amendment, supplement or waiver;

(b)      reduce the rate of or extend the time for payment of interest
(including default interest) on any Security;

(c)      reduce the principal or premium on or change the Stated Maturity of any
Security or reduce the amount of, or postpone the date fixed for, the payment of
any sinking fund or analogous obligation;

(d)      reduce the principal amount of Discount Securities payable upon
acceleration of the maturity thereof;

(e)      waive a Default or Event of Default in the payment of the principal of,
premium or interest, if any, on any Security (except a rescission of
acceleration of the Securities of any Series by the Holders of at least a
majority in principal amount of the outstanding Securities of such Series and a
waiver of the payment default that resulted from such acceleration);

(f)      make the principal of, premium or interest, if any, on any Security
payable in any currency other than that stated in the Security;

(g)      make any change in Sections 6.8, 6.13, 9.3 (this sentence), 12.15 or
12.16; or

(h)      waive a redemption payment with respect to any Security or change any
of the provisions with respect to the redemption of any Securities.

 

-39-



--------------------------------------------------------------------------------

Section 9.4       Compliance with Trust Indenture Act. Every amendment to this
Indenture or the Securities of one or more Series shall be set forth in a
supplemental indenture hereto that complies with the TIA as then in effect.

Section 9.5    Revocation and Effect of Consents. Until an amendment or waiver
becomes effective, a consent to it by a Holder of a Security is a continuing
consent by the Holder and every subsequent Holder of a Security or portion of a
Security that evidences the same debt as the consenting Holder’s Security, even
if notation of the consent is not made on any Security. However, any such Holder
or subsequent Holder may revoke the consent as to his Security or portion of a
Security if the Trustee receives the notice of revocation before the date the
amendment or waiver becomes effective.

Any amendment or waiver once effective shall bind every Securityholder of each
Series affected by such amendment or waiver unless it is of the type described
in any of clauses (a) through (g) of Section 9.3. In that case, the amendment or
waiver shall bind each Holder of a Security who has consented to it and every
subsequent Holder of a Security or portion of a Security that evidences the same
debt as the consenting Holder’s Security.

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Securityholders entitled to give their consent or
take any other action described above or required or permitted to be taken
pursuant to this Indenture. If a record date is fixed, then notwithstanding the
immediately preceding paragraph, those Persons who were Securityholders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to give such consent or to revoke any consent previously given or to
take any such action, whether or not such Persons continue to be Securityholders
after such record date.

Section 9.6    Notation on or Exchange of Securities. The Trustee may place an
appropriate notation about an amendment or waiver on any Security of any Series
thereafter authenticated. The Company in exchange for Securities of that Series
may issue and the Trustee shall authenticate upon written request new Securities
of that Series that reflect the amendment or waiver.

Section 9.7    Trustee Protected. In executing, or accepting the additional
trusts created by, any supplemental indenture permitted by this Article or the
modifications thereby of the trusts created by this Indenture, the Trustee shall
be entitled to receive, and (subject to Section 7.1) shall be fully protected in
relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture is authorized or permitted by this Indenture. The Trustee
shall sign all supplemental indentures, except that the Trustee need not sign
any supplemental indenture that adversely affects its rights.

ARTICLE 10

SUBORDINATION OF SECURITIES

Section 10.1    Agreement to Subordinate. In the event a Series of Securities is
designated as subordinated pursuant to Section 2.2(u), and except as otherwise
provided in a Board Resolution, a supplemental indenture or an Officer’s
Certificate, the Company, for itself, its successors and assigns, covenants and
agrees, and each holder of Securities of such Series by

 

-40-



--------------------------------------------------------------------------------

his, her or its acceptance thereof, likewise covenants and agrees, that the
payment of the principal of, premium, if any, and interest, if any, on each and
all of the Securities of such Series is hereby expressly subordinated, to the
extent and in the manner hereinafter set forth, in right of payment to the prior
payment in full of all Senior Debt. In the event a Series of Securities is not
designated as subordinated pursuant to Section 2.2.21, this Article 10 shall
have no effect upon the Securities.

Section 10.2    Distribution on Dissolution, Liquidation and Reorganization;
Subrogation of Securities. Subject to Section 10.1, upon any distribution of
assets of the Company upon any dissolution, winding up, liquidation or
reorganization of the Company, whether in bankruptcy, insolvency, reorganization
or receivership proceedings or upon an assignment for the benefit of creditors
or any other marshalling of the assets and liabilities of the Company or
otherwise (subject to the power of a court of competent jurisdiction to make
other equitable provision reflecting the rights conferred in this Indenture upon
the Senior Debt and the holders thereof with respect to the Securities and the
holders thereof by a lawful plan of reorganization under applicable bankruptcy
law):

(a)      the holders of all Senior Debt shall be entitled to receive payment in
full of the principal thereof, premium, if any, and interest due thereon before
the holders of the Securities are entitled to receive any payment upon the
principal, premium, if any, or interest, if any, on Debt evidenced by the
Securities; and

(b)      any payment or distribution of assets of the Company of any kind or
character, whether in cash, property or securities, to which the holders of the
Securities or the Trustee would be entitled except for the provisions of this
Article 10 shall be paid by the liquidation trustee or agent or other person
making such payment or distribution, whether a trustee in bankruptcy, a receiver
or liquidating trustee or otherwise, directly to the holders of Senior Debt or
their representative or representatives or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Debt may
have been issued, ratably according to the aggregate amounts remaining unpaid on
account of the principal of, and premium, if any, and interest on the Senior
Debt held or represented by each, to the extent necessary to make payment in
full of all Senior Debt remaining unpaid, after giving effect to any concurrent
payment or distribution to the holders of such Senior Debt; and

(c)      in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, shall be received by the Trustee or the holders of the
Securities before all Senior Debt is paid in full, such payment or distribution
shall be paid over, upon written notice to a Trust Officer of the Trustee, to
the holder of such Senior Debt or his, her or its representative or
representatives or to the trustee or trustees under any indenture under which
any instrument evidencing any of such Senior Debt may have been issued, ratably
as aforesaid, for application to payment of all Senior Debt remaining unpaid
until all such Senior Debt shall have been paid in full, after giving effect to
any concurrent payment or distribution to the holders of such Senior Debt.

 

-41-



--------------------------------------------------------------------------------

Subject to the payment in full of all Senior Debt, the holders of the Securities
shall be subrogated to the rights of the holders of Senior Debt (to the extent
that distributions otherwise payable to such holder have been applied to the
payment of Senior Debt) to receive payments or distributions of cash, property
or securities of the Company applicable to Senior Debt until the principal of,
premium, if any and interest, if any, on the Securities shall be paid in full
and no such payments or distributions to the holders of the Securities of cash,
property or securities otherwise distributable to the holders of Senior Debt
shall, as between the Company, its creditors other than the holders of Senior
Debt, and the holders of the Securities be deemed to be a payment by the Company
to or on account of the Securities. It is understood that the provisions of this
Article 10 are and are intended solely for the purpose of defining the relative
rights of the holders of the Securities, on the one hand, and the holders of the
Senior Debt, on the other hand. Nothing contained in this Article 10 or
elsewhere in this Indenture or in the Securities is intended to or shall impair,
as between the Company, its creditors other than the holders of Senior Debt, and
the holders of the Securities, the obligation of the Company, which is
unconditional and absolute, to pay to the holders of the Securities the
principal of , premium, if any, and interest, if any, on the Securities as and
when the same shall become due and payable in accordance with their terms, or to
affect the relative rights of the holders of the Securities and creditors of the
Company other than the holders of Senior Debt, nor shall anything herein or in
the Securities prevent the Trustee or the holder of any Security from exercising
all remedies otherwise permitted by applicable law upon default under this
Indenture, subject to the rights, if any, under this Article 10 of the holders
of Senior Debt in respect of cash, property or securities of the Company
received upon the exercise of any such remedy. Upon any payment or distribution
of assets of the Company referred to in this Article 10, the Trustee, subject to
the provisions of Section 10.5, shall be entitled to rely upon a certificate of
the liquidating trustee or agent or other person making any distribution to the
Trustee for the purpose of ascertaining the Persons entitled to participate in
such distribution, the holders of Senior Debt and other Debt of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereof and all other facts pertinent thereto or to this Article 10.

With respect to the holders of Senior Debt, the Trustee undertakes to perform or
observe only such of its covenants and objectives as are specifically set forth
in this Indenture, and no implied covenants or obligations with respect to the
holders of Senior Debt shall be read into this Indenture against the Trustee.
The Trustee, however, shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt. The Trustee shall not be liable to any such holder if it
shall pay over or distribute to or on behalf of holders of Securities or the
Company, or any other Person, moneys or assets to which any holder of Senior
Debt shall be entitled by virtue of this Article 10.

Section 10.3    No Payment on Securities in Event of Default on Senior Debt.
Subject to Section 10.1, no payment by the Company on account of principal,
premium, if any, sinking funds or interest, if any, on the Securities shall be
made at anytime if: (a) a default on Senior Debt exists that permits the holders
of such Senior Debt to accelerate its maturity and (b) the default is the
subject of judicial proceedings or the Company has received notice of such
default. The Company may resume payments on the Securities when full payment of
amounts then due for principal , premium, if any, sinking funds and interest on
Senior Debt has been made or duly provided for in money or money’s worth.

Section 10.4    Payments on Securities Permitted. Subject to Section 10.1,
nothing contained in this Indenture or in any of the Securities shall (a) affect
the obligation of the

 

-42-



--------------------------------------------------------------------------------

Company to make, or prevent the Company from making, at any time except as
provided in Sections 10.2 and 10.3, payments of principal of, premium, if any,
or interest, if any, on the Securities or (b) prevent the application by the
Trustee of any moneys or assets deposited with it hereunder to the payment of or
on account of the principal of , premium, if any or interest, if any, on the
Securities, unless a Trust Officer of the Trustee shall have received at its
Corporate Trust Office written notice of any fact prohibiting the making of such
payment from the Company or from the holder of any Senior Debt or from the
trustee for any such holder, together with proof satisfactory to the Trustee of
such holding of Senior Debt or of the authority of such trustee more than two
Business Days prior to the date fixed for such payment.

Section 10.5    Authorization of Securityholders to Trustee to Effect
Subordination. Subject to Section 10.1, each holder of Securities by his
acceptance thereof authorizes and directs the Trustee on his, her or its behalf
to take such action as may be necessary or appropriate to effectuate the
subordination as provided in this Article 10 and appoints the Trustee his
attorney-in-fact for any and all such purposes.

Section 10.6    Notices to Trustee. Subject to Section 10.1, notwithstanding the
provisions of this Article 10 or any other provisions of this Indenture, neither
the Trustee nor any Paying Agent (other than the Company or a Subsidiary) shall
be charged with knowledge of the existence of any Senior Debt or of any fact
which would prohibit the making of any payment of moneys or assets to or by the
Trustee or such Paying Agent, unless and until a Trust Officer of the Trustee or
such Paying Agent shall have received (in the case of a Trust Officer of the
Trustee, at the Corporate Trust Office of the Trustee) written notice thereof
from the Company or from the holder of any Senior Debt or from the trustee for
any such holder, together with proof satisfactory to the Trustee of such holding
of Senior Debt or of the authority of such trustee and, prior to the receipt of
any such written notice, the Trustee shall be entitled in all respects
conclusively to presume that no such facts exist; provided, however, that if at
least two Business Days prior to the date upon which by the terms hereof any
such moneys or assets may become payable for any purpose (including, without
limitation, the payment of either the principal, premium, if any, or interest,
if any, on any Security) a Trust Officer of the Trustee shall not have received
with respect to such moneys or assets the notice provided for in this
Section 10.6, then, anything herein contained to the contrary notwithstanding,
the Trustee shall have full power and authority to receive such moneys or assets
and to apply the same to the purpose for which they were received, and shall not
be affected by any notice to the contrary which may be received by it within two
Business Days prior to such date. The Trustee shall be entitled to rely on the
delivery to it of a written notice by a Person representing himself to be a
holder of Senior Debt (or a trustee on behalf of such holder) to establish that
such a notice has been given by a holder of Senior Debt or a trustee on behalf
of any such holder. In the event that the Trustee determines in good faith that
further evidence is required with respect to the right of any Person as a holder
of Senior Debt to participate in any payment or distribution pursuant to this
Article 10, the Trustee may request such Person to furnish evidence to the
reasonable satisfaction of the Trustee as to the amount of Senior Debt held by
such Person, the extent to which such Person is entitled to participate in such
payment or distribution and any other facts pertinent to the rights of such
Person under this Article 10 and, if such evidence is not furnished, the Trustee
may defer any payment to such Person pending judicial determination as to the
right of such Person to receive such payment.

 

-43-



--------------------------------------------------------------------------------

Section 10.7    Trustee as Holder of Senior Debt. Subject to Section 10.1, the
Trustee in its individual capacity shall be entitled to all the rights set forth
in this Article 10 in respect of any Senior Debt at any time held by it to the
same extent as any other holder of Senior Debt and nothing in this Indenture
shall be construed to deprive the Trustee of any of its rights as such holder.
Nothing in this Article 10 shall apply to claims of, or payments to, the Trustee
under or pursuant to Sections 6.6 or 7.7.

Section 10.8    Modifications of Terms of Senior Debt. Subject to Section 10.1,
any renewal or extension of the time of payment of any Senior Debt or the
exercise by the holders of Senior Debt of any of their rights under any
instrument creating or evidencing Senior Debt, including, without limitation,
the waiver of default thereunder, may be made or done all without notice to or
assent from the Holders of the Securities or the Trustee. No compromise,
alteration, amendment, modification, extension, renewal or other change of, or
waiver, consent or other action in respect of, any liability or obligation under
or in respect of, or of any of the terms, covenants or conditions of any
indenture or other instrument under which any Senior Debt is outstanding or of
such Senior Debt, whether or not such release is in accordance with the
provisions of any applicable document, shall in any way alter or affect any of
the provisions of this Article 10 or of the Securities relating to the
subordination thereof.

Section 10.9    Reliance on Judicial Order or Certificate of Liquidating Agent.
Subject to Section 10.1, upon any payment or distribution of assets of the
Company referred to in this Article 10, the Trustee and the holders of the
Securities shall be entitled to rely upon any order or decree entered by any
court of competent jurisdiction in which such insolvency, bankruptcy,
receivership, liquidation, reorganization, dissolution, winding up or similar
case or proceeding is pending, or a certificate of the trustee in bankruptcy,
liquidating trustee, custodian, receiver, assignee for the benefit of creditors,
agent or other person making such payment or distribution, delivered to the
Trustee or to the holders of Securities, for the purpose of ascertaining the
persons entitled to participate in such payment or distribution to holders of
Senior Debt and other Debt of the Company, the amount thereof or payable
thereon, the amount or amounts paid or distributed thereon and all other facts
pertinent thereto or to this Article 10.

Section 10.10    Satisfaction and Discharge; Defeasance and Covenant Defeasance.
Subject to Section 10.1, amounts and U.S. Government Obligations or Foreign
Government Obligations deposited in trust with the Trustee pursuant to and in
accordance with Article 8 and not, at the time of such deposit, prohibited to be
deposited under Sections 10.2 or 10.3 shall not be subject to this Article 10.

Section 10.11    Trustee Has No Fiduciary Duty to Holders of Senior Debt. With
respect to the holders of Senior Debt, the Trustee undertakes to perform or to
observe only such of its covenants and objectives as are specifically set forth
in this Indenture, and no implied covenants or obligations with respect to the
holders of Senior Debt shall be read into this Indenture against the Trustee.
The Trustee shall not be deemed to owe any fiduciary duty to the holders of
Senior Debt, and shall not be liable to any such holders if it shall mistakenly
pay over or deliver to the Holders or the Company or any other Person, money or
assets to which any holders of Senior Debt of the Company shall be entitled by
virtue of this Article or otherwise.

 

-44-



--------------------------------------------------------------------------------

Section 10.12    Paying Agents Other than the Trustee. In case at any time any
Paying Agent other than the Trustee shall have been appointed by the Company and
be then acting hereunder, the term “Trustee” as used in this Article shall in
such case (unless the context shall otherwise require) be construed as extending
to and including such Paying Agent within its meaning as fully for all intents
and purposes as if such Paying Agent were named in this Article in addition to
or in place of the Trustee; provided, however, that Sections 10.6, 10.7 and
10.11 shall not apply to the Company if it acts as Paying Agent.

ARTICLE 11

MEETINGS OF HOLDERS; ACTION WITHOUT MEETING

Section 11.1    Purposes For Which Meetings May Be Called. A meeting of Holders
of Securities of one or more, or all, Series may be called at any time and from
time to time pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Securities of such
Series.

Section 11.2    Call, Notice and Place of Meeting.

(a)      The Trustee may at any time call a meeting of Holders of Securities of
one or more, or all, Series thereof, for any purpose specified in Section 11.1,
to be held at such time and (except as provided in subsection (b) of this
Section) at such place in the Borough of Manhattan, The City of New York, as the
Trustee shall determine, or, with the approval of the Company, at any other
place. Notice of every such meeting, setting forth the time and the place of
such meeting and in general terms the action proposed to be taken at such
meeting, shall be given, in the manner provided in Section 12.2, not less than
21 nor more than 180 days prior to the date fixed for the meeting.

(b)      The Trustee may be asked to call a meeting of the Holders of Securities
of one or more, or all, Series, by the Company or by the Holders of 33% in
aggregate principal amount of all of such Series, considered as one class, for
any purpose specified in Section 11.1, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting. If the Trustee
shall have been asked by the Company to call such a meeting, the Company shall
determine the time and place for such meeting and may call such meeting by
giving notice thereof in the manner provided in subsection (a) of this Section,
or shall direct the Trustee, in the name and at the expense of the Company, to
give such notice. If the Trustee shall have been asked to call such a meeting by
Holders in accordance with this subsection (b), and the Trustee shall not have
given the notice of such meeting within 21 days after receipt of such request or
shall not thereafter proceed to cause the meeting to be held as provided herein,
then the Holders of Securities of such Series, in the principal amount above
specified, may determine the time and the place in the Borough of Manhattan, The
City of New York, or in such other place as shall be determined or approved by
the Company for such meeting and may call such meeting for such purposes by
giving notice thereof as provided in subsection (a) of this Section.

(c)      Any meeting of Holders of Securities of one or more, or all, Series
shall be valid without notice if the Holders of all outstanding Securities of
such Series are present in person or by proxy and if representatives of the
Company and the Trustee are present, or if notice

 

-45-



--------------------------------------------------------------------------------

is waived in writing before or after the meeting by the Holders of all
outstanding Securities of such Series, or by such of them as are not present at
the meeting in person or by proxy, and by the Company and the Trustee.

Section 11.3    Persons Entitled to Vote at Meetings. To be entitled to vote at
any meeting of Holders of Securities of one or more, or all, Series, a Person
shall be (a) a Holder of one or more outstanding Securities of such Series, or
(b) a Person appointed by an instrument in writing as proxy for a Holder or
Holders of one or more outstanding Securities of such Series by such Holder or
Holders. The only Persons who shall be entitled to attend any meeting of Holders
of Securities of any Series shall be the Persons entitled to vote at such
meeting and their counsel, any representatives of the Trustee and its counsel
and any representatives of the Company and its counsel.

Section 11.4    Quorum; Action. The persons entitled to vote a majority in
aggregate principal amount of the outstanding Securities of the Series with
respect to which a meeting shall have been called as hereinbefore provided,
considered as one class, shall constitute a quorum for a meeting of Holders of
Securities of such Series; provided, however, that if any action is to be taken
at such meeting which this Indenture expressly provides may be taken by the
Holders of a specified percentage, which is less than a majority, in principal
Holders of a specified percentage, which is less than a majority, in principal
amount of the outstanding Securities of such Series, considered as one class,
the Persons entitled to vote such specified percentage in principal amount of
the outstanding Securities of such Series, considered as one class, shall
constitute a quorum. In the absence of a quorum within one hour of the time
appointed for any such meeting, the meeting shall, if convened at the request of
Holders of Securities of such Series, be dissolved. In any other case the
meeting may be adjourned for such period as may be determined by the chairman of
the meeting prior to the adjournment of such meeting. In the absence of a quorum
at any such adjourned meeting, such adjourned meeting may be further adjourned
for such period as may be determined by the chairman of the meeting prior to the
adjournment of such adjourned meeting. Except as provided by Section 11.5(e),
notice of the reconvening of any meeting adjourned for more than 30 days shall
be given as provided in section 12.2 not less than ten days prior to the date on
which the meeting is scheduled to be reconvened. Notice of the reconvening of an
adjourned meeting shall state expressly the percentage, as provided above, of
the principal amount of the outstanding Securities of such Series which shall
constitute a quorum.

Except as limited by Section 11.2, any resolution presented to a meeting or
adjourned meeting duly reconvened at which a quorum is present as aforesaid may
be adopted only by the affirmative vote of the Holders of a majority in
aggregate principal amount of the outstanding Securities of the Series with
respect to which such meeting shall have been called, considered as one class;
provided, however, that, except as so limited, any resolution with respect to
any action which this Indenture expressly provides may be taken by the Holders
of a specified percentage, which is less than a majority, in principal amount of
the outstanding Securities of such Series, considered as one class, may be
adopted at a meeting or an adjourned meeting duly reconvened and at which a
quorum is present as aforesaid by the affirmative vote of the Holders of such
specified percentage in principal amount of the outstanding Securities of such
Series, considered as one class.

 

-46-



--------------------------------------------------------------------------------

Any resolution passed or decision taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities of the Series with respect to which such meeting shall have been
held, whether or not present or represented at the meeting.

Section 11.5    Attendance at Meetings; Determination of Voting Rights; Conduct
and Adjournment of Meetings.

(a)      Attendance at meetings of Holders of Securities may be in person or by
proxy; and, to the extent permitted by law, any such proxy shall remain in
effect and be binding upon any future Holder of the Securities with respect to
which it was given unless and until specifically revoked by the Holder or future
Holder of such Securities before being voted.

(b)      Notwithstanding any other provisions of this Indenture, the Trustee may
make such reasonable regulations as it may deem advisable for any meeting of
Holders of Securities in regard to proof of the holding of such Securities and
of the appointment of proxies and in regard to the appointment and duties of
inspectors of votes, the submission and examination of proxies, certificates and
other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall deem appropriate.

(c)      The Trustee shall, by an instrument in writing, appoint a temporary
chairman of the meeting, unless the meeting shall have been called by the
Company or by Holders as provided in Section 11.2(b), in which case the Company
or the Holders of Securities of the Series calling the meeting, as the case may
be, shall in like manner appoint a temporary chairman. A permanent chairman and
a permanent secretary of the meeting shall be elected by vote of the Persons
entitled to vote a majority in aggregate principal amount of the outstanding
Securities of all Series represented at the meeting, considered as one class.

(d)      At any meeting each Holder or proxy shall be entitled to one vote for
each U.S. $1,000 principal amount of outstanding Securities held or represented
by such Holder; provided, however, that no vote shall be cast or counted at any
meeting in respect of any Security challenged as not outstanding and ruled by
the chairman of the meeting to be not outstanding. The chairman of the meeting
shall have not right to vote, except as a Holder of a Security or proxy.

(e)      Any meeting duly called pursuant to Section 11.2 at which a quorum is
present may be adjourned from time to time by Persons entitled to vote a
majority in aggregate principal amount of the outstanding Securities of all
Series represented at the meeting, considered as one class; and the meeting may
be held as so adjourned without further notice.

Section 11.6    Counting Votes and Recording Action of Meetings. The vote upon
any resolution submitted to any meeting of Holders shall be by written ballots
on which shall be subscribed the signatures of the Holders or of their
representatives by proxy and the principal amounts and serial numbers of the
outstanding Securities of the Series with respect to which the meeting shall
have been called, held or represented by them. The permanent chairman of the
meeting shall appoint two inspectors of votes who shall count all votes cast at
the meeting for or against any resolution and who shall make and file with the
secretary of the meeting their

 

-47-



--------------------------------------------------------------------------------

verified written reports of all votes cast at the meeting. A record in duplicate
of the proceedings of each meeting of Holders shall be prepared by the secretary
of the meeting and there shall be attached to such record the original reports
of the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that such notice was given as provided in
Section 12.2. Each copy shall be signed and verified by the affidavits of the
permanent chairman and secretary of the meeting and one such copy shall be
delivered to the Company, and another to the Trustee to be preserved by the
Trustee, the latter to have attached thereto the ballots voted at the meeting.
Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

ARTICLE 12

MISCELLANEOUS

Section 12.1    Trust Indenture Act Controls. If any provision of this Indenture
limits, qualifies, or conflicts with another provision which is required or
deemed to be included in this Indenture by the TIA, such required or deemed
provision shall control.

Section 12.2    Notices. Any notice or communication by the Company or the
Trustee to the other is duly given if in writing and delivered in person or
mailed by first-class mail or overnight delivery:

if to the Company:

SunPower Corporation

3939 N. First Street

San Jose, California 95134

Attention: Chief Financial Officer

if to the Trustee:

Wells Fargo Bank, National Association

Corporate Trust Services

MAC N9303-120

608 2nd Avenue South

Minneapolis, MN 55479

Attention: SunPower Account Manager

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

Any notice or communication to a Securityholder shall be delivered to his
address shown on the register kept by the Registrar. Failure to deliver a notice
or communication to a Securityholder of any Series or any defect in it shall not
affect its sufficiency with respect to other Securityholders of that or any
other Series.

If a notice or communication is delivered in the manner provided above, within
the time prescribed, it is duly given, whether or not the Securityholder
receives it.

 

-48-



--------------------------------------------------------------------------------

If the Company delivers a notice or communication to Securityholders, it shall
deliver a copy to the Trustee and each Agent at the same time.

Section 12.3    Communication by Holders with Other Holders. Securityholders of
any Series may communicate pursuant to TIA § 312(b) with other Securityholders
of that Series or any other Series with respect to their rights under this
Indenture or the Securities of that Series or all Series. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §
312(c).

Section 12.4    Certificate and Opinion as to Conditions Precedent. Upon any
request or application by the Company to the Trustee to take or refrain from
taking any action under this Indenture, the Company shall furnish to the
Trustee:

(a)      an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee stating that, in the opinion of the signers, all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

(b)      an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee stating that, in the opinion of such counsel, all such conditions
precedent have been complied with.

Section 12.5    Statements Required in Certificate or Opinion. Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture shall include:

(a)      a statement that the person making such certificate or opinion has read
such covenant or condition;

(b)      a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c)      a statement that, in the opinion of such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(d)      a statement as to whether or not, in the opinion of such person, such
condition or covenant has been complied with.

Section 12.6    Rules by Trustee and Agents. The Trustee may make reasonable
rules for action by or a meeting of Securityholders of one or more Series. Any
Agent may make reasonable rules and set reasonable requirements for its
functions.

Section 12.7    Legal Holidays. Unless otherwise provided by Board Resolution,
Officers’ Certificate or supplemental indenture for a particular Series, a
“Legal Holiday” is a Saturday, Sunday or a day on which banking institutions in
the city (or in any of the cities, if more than one) in which amounts are
payable, as specified in the form of such Security, are not required by any
applicable law or regulation to be open, and no interest shall accrue for the
intervening period. If a regular record date is a Legal Holiday, the record date
shall not be affected.

 

-49-



--------------------------------------------------------------------------------

Section 12.8    No Recourse Against Others. A director, officer, employee or
stockholder, as such, of the Company shall not have any liability for any
obligations of the Company under the Securities or the Indenture or for any
claim based on, in respect of or by reason of such obligations or their
creation. Each Securityholder by accepting a Security waives and releases all
such liability. The waiver and release are part of the consideration for the
issue of the Securities.

Section 12.9    Counterparts. This Indenture may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

Section 12.10    Governing Laws. THIS INDENTURE AND THE SECURITIES SHALL BE
DEEMED TO BE A CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF SUCH
STATE INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

Section 12.11    No Adverse Interpretation of Other Agreements. This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Company or a Subsidiary. Any such indenture, loan or debt agreement may not be
used to interpret this Indenture.

Section 12.12    Successors. All agreements of the Company in this Indenture and
the Securities shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

Section 12.13    Severability. In case any provision in this Indenture or in the
Securities shall be invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 12.14    Table of Contents, Headings, Etc. The Table of Contents, Cross
Reference Table, and headings of the Articles and Sections of this Indenture
have been inserted for convenience of reference only, are not to be considered a
part hereof, and shall in no way modify or restrict any of the terms or
provisions hereof.

Section 12.15    Securities in a Foreign Currency or in ECU. Unless otherwise
specified in a Board Resolution, a supplemental indenture hereto or an Officers’
Certificate delivered pursuant to Section 2.2 of this Indenture with respect to
a particular Series of Securities, whenever for purposes of this Indenture any
action may be taken by the Holders of a specified percentage in aggregate
principal amount of Securities of all Series or all Series affected by a
particular action at the time outstanding and, at such time, there are
outstanding Securities of any Series which are denominated in a coin or currency
other than Dollars (including ECUs), then the principal amount of Securities of
such Series which shall be deemed to be outstanding for the purpose of taking
such action shall be that amount of Dollars that could be obtained for such
amount at the Market Exchange Rate at such time. For purposes of this
Section 11.15, “Market

 

-50-



--------------------------------------------------------------------------------

Exchange Rate” shall mean the noon Dollar buying rate in New York City for cable
transfers of that currency as published by the Federal Reserve Bank of New York;
provided, however, in the case of ECUs, Market Exchange Rate shall mean the rate
of exchange determined by the Commission of the European Union (or any successor
thereto) as published in the Official Journal of the European Union (such
publication or any successor publication, the “Journal”). If such Market
Exchange Rate is not available for any reason with respect to such currency, the
Trustee shall use, in its sole discretion and without liability on its part,
such quotation of the Federal Reserve Bank of New York or, in the case of ECUs,
the rate of exchange as published in the Journal, as of the most recent
available date, or quotations or, in the case of ECUs, rates of exchange from
one or more major banks in The City of New York or in the country of issue of
the currency in question or, in the case of ECUs, in Luxembourg or such other
quotations or, in the case of ECUs, rates of exchange as the Trustee, upon
consultation with the Company, shall deem appropriate. The provisions of this
paragraph shall apply in determining the equivalent principal amount in respect
of Securities of a Series denominated in currency other than Dollars in
connection with any action taken by Holders of Securities pursuant to the terms
of this Indenture.

All decisions and determinations of the Trustee regarding the Market Exchange
Rate or any alternative determination provided for in the preceding paragraph
shall be in its sole discretion and shall, in the absence of manifest error, be
conclusive to the extent permitted by law for all purposes and irrevocably
binding upon the Company and all Holders.

Section 12.16    Judgment Currency. The Company agrees, to the fullest extent
that it may effectively do so under applicable law, that (a) if for the purpose
of obtaining judgment in any court it is necessary to convert the sum due in
respect of the principal of or interest or other amount on the Securities of any
Series (the “Required Currency”) into a currency in which a judgment will be
rendered (the “Judgment Currency”), the rate of exchange used shall be the rate
at which in accordance with normal banking procedures the Trustee could purchase
in The City of New York the Required Currency with the Judgment Currency on the
day on which final unappealable judgment is entered, unless such day is not a
New York Banking Day, then, the rate of exchange used shall be the rate at which
in accordance with normal banking procedures the Trustee could purchase in The
City of New York the Required Currency with the Judgment Currency on the New
York Banking Day preceding the day on which final unappealable judgment is
entered and (b) its obligations under this Indenture to make payments in the
Required Currency (i) shall not be discharged or satisfied by any tender, any
recovery pursuant to any judgment (whether or not entered in accordance with
subsection (a)), in any currency other than the Required Currency, except to the
extent that such tender or recovery shall result in the actual receipt, by the
payee, of the full amount of the Required Currency expressed to be payable in
respect of such payments, (ii) shall be enforceable as an alternative or
additional cause of action for the purpose of recovering in the Required
Currency the amount, if any, by which such actual receipt shall fall short of
the full amount of the Required Currency so expressed to be payable, and
(iii) shall not be affected by judgment being obtained for any other sum due
under this Indenture. For purposes of the foregoing, “New York Banking Day”
means any day except a Saturday, Sunday or a legal holiday in The City of New
York on which banking institutions are authorized or required by law, regulation
or executive order to close.

 

-51-



--------------------------------------------------------------------------------

Section 12.17    Acts of Holders.

(a)      Any request, demand, authorization, direction, notice, consent,
election, waiver or other action provided by this Indenture to be made, given or
taken by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing or, alternatively, may be embodied in and evidenced by the
record of Holders voting in favor thereof, either in person or by proxies duly
appointed in writing, at any meeting of Holders duly called and held in
accordance with the provisions of Article 11, or a combination of such
instruments and any such record. Except as herein otherwise expressly provided,
such action shall become effective when such instrument or instruments or record
or both are delivered to the Trustee and, where it is hereby expressly required,
to the Company. Such instrument or instruments and any such record (and the
action embodied therein and evidenced thereby) are herein sometimes referred to
as the “ACT” of the Holders signing such instrument or instruments and so voting
at any such meeting. Proof of execution of any such instrument or of a writing
appointing any such agent, or of the holding by any Person of a Security, shall
be sufficient for any purpose of this Indenture and conclusive in favor of the
Trustee and the Company, if made in the manner provided in this Section. The
record of any meeting of Holders shall be proved in the manner provided in
Section 11.6.

(b)      The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof or may be provided in any
other manner which the Trustee and the Company deem sufficient. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority.

(c)      The ownership, principal amount and serial numbers of Securities held
by any Person, and the date of holding the same, shall be proved by the
Register.

(d)      Any request, demand, authorization, direction, notice, consent,
election, waiver or other Act of a Holder shall bind every future Holder of the
same Security and the Holder of every Security issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee or the Company in
reliance thereon, whether or not notation of such action is made upon such
Security.

(e)      Until such time as written instruments shall have been delivered to the
Trustee with respect to the requisite percentage of principal amount of
Securities for the action contemplated by such instruments, any such instrument
executed and delivered by or on behalf of a Holder may be revoked with respect
to any or all of such Securities by written notice by such Holder or any
subsequent Holder, proven in the manner in which such instrument was proven.

(f)      Securities of any Series, authenticated and delivered after any Act of
Holders may, and shall if required by the Trustee, bear a notation in form
approved by the Trustee as to any action taken by such Act of Holders. If the
Company shall so determine, new

 

-52-



--------------------------------------------------------------------------------

Securities of any Series, so modified as to conform, in the opinion of the
Trustee and the Company, to such action may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
outstanding Securities of such Series.

(g)      The Company may, at its option, by Company Order, fix in advance a
record date for the determination of Holders entitled to given any request,
demand, authorization, direction, notice, consent, waiver or other Act solicited
by the Company, but the Company shall have no obligation to do so; provided,
however, that the Company may not fix a record date for the giving or making of
any notice, declaration, request or direction referred to in the next sentence.
In addition, the Trustee may, at its option, fix in advance a record date for
the determination of Holders of Securities of any Series entitled to join in the
giving or making of any Notice of Default, any declaration of acceleration, any
request to institute proceedings or any direction, in each case with respect to
Securities of such Series. If any such record date is fixed, such request,
demand, authorization, direction, notice, consent, waiver or other Act, or such
notice, declaration, request or direction, may be given before or after such
record date, but only the Holders of record at the close of business on the
record date shall be deemed to be Holders for the purposes of determining
(i) whether Holders of the requisite proportion of the outstanding Securities
have authorized or agreed or consented to such Action (and for that purpose the
outstanding Securities shall be computed as of the record date) and/or
(ii) which Holders may revoke any such Act (notwithstanding subsection (e) of
this Section); and any such Act, given as aforesaid, shall be effective whether
or not the Holders which authorized or agreed or consented to such Act remain
Holders after such record date and whether or not the Securities held by such
Holders remain outstanding after such record date.

ARTICLE 13

SINKING FUNDS

Section 13.1    Applicability of Article. The provisions of this Article shall
be applicable to any sinking fund for the retirement of the Securities of a
Series, except as otherwise permitted or required by any form of Security of
such Series issued pursuant to this Indenture.

The minimum amount of any sinking fund payment provided for by the terms of the
Securities of any Series is herein referred to as a “mandatory sinking fund
payment” and any other amount provided for by the terms of Securities of such
Series is herein referred to as an “optional sinking fund payment.” If provided
for by the terms of Securities of any Series, the cash amount of any sinking
fund payment may be subject to reduction as provided in Section 13.2. Each
sinking fund payment shall be applied to the redemption of Securities of any
Series as provided for by the terms of the Securities of such Series.

Section 13.2    Satisfaction of Sinking Fund Payments with Securities. The
Company may, in satisfaction of all or any part of any sinking fund payment with
respect to the Securities of any Series to be made pursuant to the terms of such
Securities (a) deliver outstanding Securities of such Series to which such
sinking fund payment is applicable (other than any of such Securities previously
called for mandatory sinking fund redemption) and (b) apply as credit Securities
of such Series to which such sinking fund payment is applicable and which have
been redeemed either at the election of the Company pursuant to the terms of
such Series of Securities (except pursuant to any mandatory sinking fund) or
through the application of permitted optional

 

-53-



--------------------------------------------------------------------------------

sinking fund payments or other optional redemptions pursuant to the terms of
such Securities, provided that such Securities have not been previously so
credited. Such Securities shall be received by the Trustee, together with an
Officers’ Certificate with respect thereto, not later than 15 days prior to the
date on which the Trustee begins the process of selecting Securities for
redemption, and shall be credited for such purpose by the Trustee at the price
specified in such Securities for redemption through operation of the sinking
fund and the amount of such sinking fund payment shall be reduced accordingly.
If as a result of the delivery or credit of Securities in lieu of cash payments
pursuant to this Section 13.2, the principal amount of Securities of such Series
to be redeemed in order to exhaust the aforesaid cash payment shall be less than
$100,000, the Trustee need not call Securities of such Series for redemption,
except upon receipt of a Company Order that such action be taken, and such cash
payment shall be held by the Trustee or a Paying Agent and applied to the next
succeeding sinking fund payment, provided, however, that the Trustee or such
Paying Agent shall from time to time upon receipt of a Company Order pay over
and deliver to the Company any cash payment so being held by the Trustee or such
Paying Agent upon delivery by the Company to the Trustee of Securities of that
Series purchased by the Company having an unpaid principal amount equal to the
cash payment required to be released to the Company.

Section 13.3    Redemption of Securities for Sinking Fund. Not less than 45 days
(unless otherwise indicated in the Board Resolution, supplemental indenture
hereto or Officers’ Certificate in respect of a particular Series of Securities)
prior to each sinking fund payment date for any Series of Securities, the
Company will deliver to the Trustee an Officers’ Certificate specifying the
amount of the next ensuing mandatory sinking fund payment for that Series
pursuant to the terms of that Series, the portion thereof, if any, which is to
be satisfied by payment of cash and the portion thereof, if any, which is to be
satisfied by delivering and crediting of Securities of that Series pursuant to
Section 13.2, and the optional amount, if any, to be added in cash to the next
ensuing mandatory sinking fund payment, and the Company shall thereupon be
obligated to pay the amount therein specified. Not less than 30 days (unless
otherwise indicated in the Board Resolution, Officers’ Certificate or
supplemental indenture in respect of a particular Series of Securities) before
each such sinking fund payment date the Trustee shall select the Securities to
be redeemed upon such sinking fund payment date in the manner specified in
Section 3.2 and cause notice of the redemption thereof to be given in the name
of and at the expense of the Company in the manner provided in Section 3.3. Such
notice having been duly given, the redemption of such Securities shall be made
upon the terms and in the manner stated in Sections 3.4, 3.5 and 3.6.

 

-54-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

SUNPOWER CORPORATION By:   /Emmanuel E. Hernandez/ Name:   Emmanuel E. Hernandez
Its:   Chief Financial Officer

WELLS FARGO, NATIONAL ASSOCIATION

as Trustee

By:  

/S/ Lynn Steiner

Name:   Lynn Steiner Its:   Vice President

 

-55-